Exhibit 10.2

 

--------------------------------------------------------------------------------

$165,000,000

SECOND LIEN CREDIT AGREEMENT

Dated as of June 14, 2007

among

GOLDEN NUGGET, INC.,

as Borrower,

the Lenders referred to herein,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent,

and

BANK OF AMERICA, N.A.,

as Syndication Agent,

 

--------------------------------------------------------------------------------

WACHOVIA CAPITAL MARKETS, LLC,

as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01.

  Certain Defined Terms    1

SECTION 1.02.

  Computation of Time Periods; Other Definitional Provisions    22

SECTION 1.03.

  Accounting Terms    23 ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES   

SECTION 2.01.

  The Advances    23

SECTION 2.02.

  Making the Advances    23

SECTION 2.03.

  [Reserved]    24

SECTION 2.04.

  Repayment of Advances    24

SECTION 2.05.

  [Reserved]    24

SECTION 2.06.

  Prepayments    25

SECTION 2.07.

  Interest    27

SECTION 2.08.

  Agents’ Fees    27

SECTION 2.09.

  Conversion of Advances    28

SECTION 2.10.

  Increased Costs, Etc.    28

SECTION 2.11.

  Payments and Computations    30

SECTION 2.12.

  Taxes    32

SECTION 2.13.

  Sharing of Payments, Etc.    34

SECTION 2.14.

  Use of Proceeds    35

SECTION 2.15.

  Defaulting Lenders    35

SECTION 2.16.

  Evidence of Debt    35 ARTICLE III    CONDITIONS OF LENDING   

SECTION 3.01.

  Conditions Precedent to the Extension of Credit    36

SECTION 3.02.

  [Reserved]    41

SECTION 3.03.

  [Reserved]    41

SECTION 3.04.

  [Reserved]    41 ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

SECTION 4.01.

  Representations and Warranties of the Loan Parties    41

SECTION 4.02.

  Survival of Representations and Warranties, Etc.    49

 

-i-



--------------------------------------------------------------------------------

         Page ARTICLE V COVENANTS OF THE LOAN PARTIES   

SECTION 5.01.

  Affirmative Covenants    49

SECTION 5.02.

  Negative Covenants    54

SECTION 5.03.

  Reporting Requirements    64

SECTION 5.04.

  Financial Covenants    67 ARTICLE VI    EVENTS OF DEFAULT   

SECTION 6.01.

  Events of Default    68

SECTION 6.02.

  [Reserved]    71

SECTION 6.03.

  Borrower’s Right to Cure    71

SECTION 6.04.

  Parent Capital Contribution. .    72 ARTICLE VII    THE AGENTS, ETC.   

SECTION 7.01.

  Authorization and Action    73

SECTION 7.02.

  Agents’ Reliance, Etc.    73

SECTION 7.03.

  Wachovia and Affiliates    73

SECTION 7.04.

  Lender Credit Decision    74

SECTION 7.05.

  Indemnification    74

SECTION 7.06.

  Successor Agents    74

SECTION 7.07.

  Administrative Agent May File Proofs of Claim    75

SECTION 7.08.

  Collateral and Guaranty Matters    75

SECTION 7.09.

  Other Agents, Etc.    76

SECTION 7.10.

  Appointment of Supplemental Collateral Agents    76 ARTICLE VIII   
MISCELLANEOUS   

SECTION 8.01.

  Amendments, Etc.    77

SECTION 8.02.

  Notices, Etc.    78

SECTION 8.03.

  No Waiver; Remedies; Entire Agreement    79

SECTION 8.04.

  Costs and Expenses    79

SECTION 8.05.

  Right of Set-off    81

SECTION 8.06.

  Binding Effect    81

SECTION 8.07.

  Successors and Assigns; Participations    81

SECTION 8.08.

  Execution in Counterparts    83

SECTION 8.09.

  [Reserved]    83

SECTION 8.10.

  Confidentiality    84

SECTION 8.11.

  Release of Collateral, Etc.    84

SECTION 8.12.

  Patriot Act Notice    84

SECTION 8.13.

  Gaming Authorities    84

 

-ii-



--------------------------------------------------------------------------------

         Page

SECTION 8.14.

  [Intentionally Omitted].    84

SECTION 8.15.

  No Advisory or Fiduciary Responsibility    84

SECTION 8.16.

  Jurisdiction, Etc.    85

SECTION 8.17.

  GOVERNING LAW    86

SECTION 8.18.

  WAIVER OF JURY TRIAL    86

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

    

Schedule I

  -    Commitments and Applicable Lending Offices

Schedule 3.01(a)(xvii)

  -    Mortgaged Real Property

Schedule 4.01(b)

  -    Subsidiaries

Schedule 4.01(u)

  -    Surviving Debt

Schedule 4.01(w)

  -    Liens

Schedule 4.01(y)

  -    Investments

Schedule 4.01(aa)

  -    Material Contracts

Schedule 4.01(bb)

  -    Collective Bargaining Agreements

Schedule 4.01(dd)

  -    Pending Litigation

Schedule 4.01(ll)

  -    Gaming Matters

Schedule 5.01(u)

  -    Post-Closing Matters

Schedule 5.02(c)(i)

  -    Investments in Subsidiaries

Schedule 5.02(h)(B)

  -    Transactions with Affiliates EXHIBITS     

Exhibit A

  -    Form of Note

Exhibit B-1

  -    Form of Notice of Borrowing

Exhibit B-2

  -    Form of Notice of Prepayment

Exhibit C

  -    Form of Assignment and Acceptance

Exhibit D

  -    Form of Security Agreement

Exhibit E

  -    Form of Guaranty

Exhibit F

  -    [Reserved]

Exhibit G

  -    [Reserved]

Exhibit H

  -    Form of Mortgage

Exhibit I

  -    Form of Compliance Certificate

Exhibit J

  -    Form of Perfection Certificate

Exhibit K

  -    Form of Intercreditor Agreement

 

-iv-



--------------------------------------------------------------------------------

SECOND LIEN CREDIT AGREEMENT

SECOND LIEN CREDIT AGREEMENT dated as of June 14, 2007 among GOLDEN NUGGET,
INC., a Nevada corporation (the “Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), WACHOVIA
BANK, NATIONAL ASSOCIATION (“Wachovia”), as Administrative Agent and Collateral
Agent, and BANK OF AMERICA, N.A., as syndication agent, and WACHOVIA CAPITAL
MARKETS, LLC (“WCM”), as sole bookrunner and sole lead arranger.

PRELIMINARY STATEMENTS:

(1) The Borrower desires to obtain from the Lenders (such capitalized term, and
all other capitalized terms used in these Preliminary Statements without
definition, to have the meanings specified in Section 1.01 below) financings
(collectively, the “Financings”) in an aggregate principal amount of
$165,000,000, in a seven and a half year Second Lien Term Facility, the proceeds
of which, together with the proceeds of the First Lien Term Loan Facility to be
entered by the Borrower on the Closing Date, will be used for (i) the payment of
a one-time dividend (the “Dividend”) to its parent Landry’s Restaurants, Inc.
(the “Parent”) or a designated Subsidiary of Parent (as defined herein) and
(ii) the refinancing (the “Refinancing” and, together with the Dividend, the
“Transactions”) in full on the Closing Date of certain of the Existing Debt.

(2) The Lenders have indicated their willingness to provide the Financings, but
only on and subject to the terms and conditions of this Agreement, including the
granting of the Collateral pursuant to the Collateral Documents and the making
of the guarantees pursuant to the Guaranties.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Agent” means Wachovia, in its capacity as Administrative Agent
hereunder or any successor thereto appointed pursuant to Section 7.06.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at its office at 301 South College
Street, Charlotte, North Carolina, 28288, Attention: Agency Services, and
designated by the Administrative Agent to the Lenders as the “Administrative
Agent’s Account” or such other account for such purpose as the Administrative
Agent shall specify in writing to the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” has the meaning specified in Section 2.01(a).



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or executive officer of such Person. For purposes of
this definition, the term “control” (including the terms “controlling”,
“controlled by” and “under common control with”) of a Person means the
possession, direct or indirect, of the power to vote 10% or more of the Voting
Interests of such Person or to direct or cause the direction of the management
and policies of such Person, whether through the ownership of Voting Interests,
by contract or otherwise.

“Agents” means the Administrative Agent and the Collateral Agent.

“Agreement” means this Second Lien Credit Agreement, as amended.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to all obligations thereunder (including the amount of any
termination payments that would payable on such date if the Hedge Agreement were
terminated).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, in respect of the Term Facility, (i) 2.00% per annum
for Base Rate Advances and (ii) 3.25% per annum for Eurodollar Rate Advances.

“Appropriate Lender” means, at any time, a Lender that has a Commitment with
respect to the Facility at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means WCM in its capacity as sole lead arranger and sole bookrunner.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Equity Interests of a Subsidiary or any
ownership interest in a joint venture) of any Loan Party or any Subsidiary
thereof whether by sale, lease, transfer or otherwise, in a single transaction,
or in a series of related transactions, excluding any Asset Disposition of the
Borrower and its Subsidiaries permitted pursuant to Section 5.02(e)(i), (ii) and
(iv). The term “Asset Disposition” shall not include any Equity Issuance.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 8.07 and in substantially the form of Exhibit C hereto
or as otherwise approved by the Administrative Agent.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(s)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

 

-2-



--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a) the rate of interest established by Wachovia in Charlotte, North Carolina,
from time to time, as its prime rate for dollars loaned in the United States of
America; and

(b)  1/2 of 1% per annum above the Federal Funds Rate.

The Base Rate is an index rate and is not necessarily intended to be the lowest
or best rate of interest charged to other customers in connection with
extensions of credit or to other banks. Any change in the Base Rate due to
change in prime rate or Federal Funds Rate shall be effective on the date of
such change, as the case may be.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with the Administrative Agent at its office at 301 South College
Street, Charlotte, North Carolina 28288, and designated between the Borrower and
the Administrative Agent as the “Borrower’s Account”, or such other account for
such purpose as the Borrower shall specify in writing to the Administrative
Agent.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders or conversion or rollover of outstanding Borrowings at
the end of the Interest Period.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Charlotte, North Carolina
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in the London interbank market.

“Cap Amount” shall have the same meaning as “Cap Amount” in the Intercreditor
Agreement.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations) as determined in accordance with GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

-3-



--------------------------------------------------------------------------------

“Certificate of Occupancy” means a temporary or permanent certificate of
occupancy, in either case, for the Hotel Project issued by the appropriate
Governmental Authority, pursuant to Applicable Law which permanent or temporary
certificate of occupancy shall permit the Hotel Project to be used for its
respective intended purposes and shall be in full force and effect and, in the
case of a temporary certificate of occupancy, if such temporary certificate of
occupancy shall provide for an expiration date, any items which must be
completed in order for such temporary certificate of occupancy to be renewed or
extended shall be completed no later than 15 days prior to the applicable
expiration date.

“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert other than any Permitted Holder shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Interests of the Borrower (or other securities
convertible into such Voting Interests) representing 40% or more of the combined
voting power of all Voting Interests of the Borrower; or (b) during any period
of up to 24 consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Borrower shall cease for any reason to constitute a majority of the board of
directors of the Borrower; (c) any Person or two or more Persons acting in
concert other than any Permitted Holder shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of control over Voting
Interests of the Borrower (or other securities convertible into such Voting
Interests) representing 40% or more of the combined voting power of all Voting
Interests of the Borrower; or (d) prior to an initial public offering of the
Borrower’s Equity Interests Parent ceases to own 100% of the Equity Interests of
the Borrower, or following an initial public offering of the Borrower’s Equity
Interests Parent ceases to own more than 50% of the Equity Interests of the
Borrower.

“Closing Date” means the date of this Agreement or such later Business Day upon
which the conditions set forth in Section 3.01 shall have been satisfied.

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all “Mortgaged Property” or “Trust Property” referred to in each Mortgage and
all other property that is subject to any Lien in favor of the Collateral Agent
for the benefit of the Secured Parties.

“Collateral Account” has the meaning specified in the Security Agreement.

“Collateral Agent” shall mean Wachovia in its capacity as collateral agent
hereunder.

“Collateral Documents” means the Security Agreement, the Intellectual Property
Security Agreement, the Mortgages, the Intercreditor Agreement each of the
collateral documents, instruments and agreements delivered pursuant to Sections
3.01, 5.01(l) or (m), and each other agreement that creates or purports to
create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Commitment” means, with respect to any Lender at any time, the amount set forth
opposite such Lender’s name on Schedule I hereto under the caption “Commitment”
or, if such Lender has entered into one or more Assignment and Acceptances, set
forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 8.07(d) as such Lender’s “Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

 

-4-



--------------------------------------------------------------------------------

“Completion” shall have the same meaning as “Completion” in the First Lien
Credit Agreement.

“Completion Certificate” means a written certificate executed by the architect,
General Contractor and the Lenders’ Consultant certifying that the applicable
Project has been completed in all material respects (subject to customary punch
list items) in accordance with its Project Plans together with a certificate
executed by a Responsible Officer to that effect.

“Completion Date” shall have the same meaning as “Completion Date” in the First
Lien Credit Agreement.

“Compliance Certificate” means a certificate of a Financial Officer
substantially in the form of Exhibit I.

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender in a writing designated as confidential or is known by
the Lenders to be material non-public information, but does not include any such
information that is or becomes generally available to the public or that is or
becomes available to such Agent or such Lender from a source other than the Loan
Parties.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the sum of (without duplication)
(a) Consolidated Net Income or Consolidated Net Loss, as the case may be, for
such period plus (b) the sum of (i) Consolidated Interest Expense, (ii) income
and franchise taxes, (iii) depreciation expense, (iv) amortization expense,
(v) extraordinary losses, (vi) one time costs related to the Refinancing,
including without limitation tender premiums, and (vii) non-cash items, in each
case, which were deducted in determining Consolidated Net Income or Consolidated
Net Loss, as the case may be, of the Borrower and its Subsidiaries on a
Consolidated basis for such period minus (c) to the extent included in
determining Consolidated Net Income or Consolidated Net Loss, as the case may
be, of the Borrower and its Subsidiaries on a Consolidated basis for such
period, (i) non-cash gains, (ii) gains arising from asset dispositions not in
the ordinary course of business and (iii) non-cash gains under Hedge Agreements.
The historical Consolidated EBITDA for the relevant measurement period of
entities (A) that are acquired by the Borrower or any of its Subsidiaries after
the Closing Date as permitted under the Loan Documents will be included in the
calculation of Consolidated EBITDA for the entire period of determination on a
pro forma basis (determined in accordance with adjustments reasonably agreed by
the Administrative Agent based on demonstrated cost savings and excluding
extraordinary items) and (B) that are disposed of by the Borrower or any of its
Subsidiaries after the Closing Date for the entire period of determination
following such disposition, in each case, will be excluded in the calculation of
Consolidated EBITDA; provided that, in the case of entities that are acquired by
the Borrower or any of its Subsidiaries after the Closing Date, the
Administrative Agent and the Lenders are furnished with audited financial
statements, or if audited financial statements are not available, other
financial statements reasonably acceptable to the Administrative Agent and the
Required Lenders, of such entities (or if the acquisition is of a division or
branch of a larger business or a group of businesses, the audited financial
statements, or if audited financial statements are not available, other
financial statements reasonably acceptable to the Administrative Agent and the
Required Lenders, of such larger business or group of businesses, so long as the
individual activities of the acquired entity are clearly reflected in such
financial statements, together with a certificate certifying that the Borrower
has reviewed the historical financial statements of the division or branch and
that they reflect proper divisional accounting in relation to the large business
or group of businesses), reasonably satisfactory to the Administrative Agent and
the Required Lenders in all respects, confirming such historical results.

 

-5-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any period, the gross interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedge Agreements and excluding non-cash amortization of
loan costs) of the Borrower and its Subsidiaries, all determined for such period
on a Consolidated basis, without duplication, in accordance with GAAP.

“Consolidated Net Income” and “Consolidated Net Loss” mean, with respect to the
Borrower and its Subsidiaries, for any period of determination, the net income
(or loss) of the Borrower and its Subsidiaries for such period, determined on a
Consolidated basis in accordance with GAAP; provided that there shall be
excluded from Consolidated Net Income (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of such Person or is merged into or consolidated with such Person
or any of its Subsidiaries or that Person’s assets are acquired by such Person
or any of its Subsidiaries except to the extent included pursuant to the
foregoing clause (a), (c) the net income (if positive) of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary to the Borrower or any of its Subsidiaries of such net income
(i) is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute rule or governmental
regulation applicable to such Subsidiary or (ii) would be subject to any taxes
payable on such dividends or distributions, and (d) cash and non-cash losses
related to The Fremont Street Experience Limited Liability Company in an amount
not to exceed $2,500,000 in the aggregate in any fiscal year.

“Construction Contracts” means any and all contracts, written or oral, between
the Borrower, any applicable Loan Party and any contractor and any subcontractor
and between any of the foregoing and any other Person (including, without
limitation, any architect or engineer) relating in any way to the construction
of the Hotel Project, including the performing of labor or the furnishing of
standard or specially fabricated materials in connection therewith or the
preparation or furnishing of any drawings, renderings, plans, design documents
or other related items for the design, architecture or construction of the Hotel
Project.

“Contingent Obligation” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co making, discounting with recourse or sale with recourse by such
Person of the obligation of a primary obligor, (b) the obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an

 

-6-



--------------------------------------------------------------------------------

amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such Person may be liable pursuant
to the terms of the instrument evidencing such Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder), as determined
by such Person in good faith.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

“Cure Amount” has the meaning set forth in Section 6.03.

“Debt” means, with respect to the Borrower and its Subsidiaries at any date
without duplication, the sum of the following calculated in accordance with
GAAP: (a) all liabilities, obligations and indebtedness of such Person for
borrowed money, (b) all obligations of such Person for the deferred purchase
price of property or services (other than trade payables not overdue by more
than 90 days incurred in the ordinary course of such Person’s business), (c) all
indebtedness of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
Capitalized Leases, (f) all obligations of such Person under acceptance, letters
of credit or other similar arrangements or credit support facilities, (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests in such Person or any other
Person or any warrants, rights or options to acquire such Equity Interests,
valued, in the case of Redeemable Preferred Interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all Contingent Obligations (other than Contingent Obligations
with respect to underlying payment obligations for leases and other obligations
that are incurred in the ordinary course of business and are otherwise not
prohibited by the terms of this Agreement) and Off Balance Sheet Obligations of
such Person and (i) all indebtedness and other payment obligations referred to
in clauses (a) through (h) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt or other payment obligations.

“Debt for Borrowed Money” of any Person means, at any date of determination, all
items that, in accordance with GAAP, would be classified as indebtedness for
borrowed money on a Consolidated balance sheet of such Person at such date but
excluding any intercompany debt between the Loan Parties.

“Debt Issuance” shall mean the issuance of any Debt for borrowed money by the
Borrower or any of its Subsidiaries, excluding any Equity Issuance, any issuance
of Equity Interests of the Borrower or Subsidiaries to Parent or any Loan Party,
or any Debt of the Borrower and its Subsidiaries permitted to be incurred
pursuant to Section 5.02(a).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

“Default Interest” has the meaning set forth in Section 2.07(b).

“Defaulting Lender” has the meaning specified in Section 2.15.

 

-7-



--------------------------------------------------------------------------------

“Discharge Conditions” shall have the same meaning as “Discharge of First Lien
Obligations” in the Intercreditor Agreement.

“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is one year after the Termination
Date. Notwithstanding the preceding sentence, any Equity Interests that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Borrower to repurchase such capital stock upon the occurrence of
a change of control or an asset sale shall not constitute Disqualified Stock if
the terms of such capital stock provide that the Borrower may not repurchase or
redeem any such capital stock pursuant to such provisions unless such repurchase
or redemption complies with Section 5.02. The term “Disqualified Stock” shall
also include any options, warrants or other rights that are convertible into
Disqualified Stock or that are redeemable at the option of the holder, or
required to be redeemed, prior to the date that is one year after the
Termination Date.

“Distribution Amount” means the sum of, without duplication, (i) 50% of
cumulative Consolidated Net Income of the Borrower since the Closing Date or if
such Consolidated Net Income is of a deficit, 100% of such deficit, plus
(ii) Parent Qualified Contributions (excluding Parent Qualified Contributions
applied toward the Cure Amount and excludes Parent Qualified Contributions used
to consummate a Permitted Acquisition) after the Closing Date to a Loan Party
not otherwise prohibited by this Agreement, minus (iii) the dollar amount of
Restricted Payments made pursuant to Section 5.02(f)(iv), plus (iv) $10,000,000.

“Dividend” has the meaning specified in the Preliminary Statements.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, as the case may be, or such other office of such Lender as such Lender
may from time to time specify to the Borrower and the Administrative Agent.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) a commercial bank organized under the laws of the United
States, or any State thereof, and having total assets in excess of $5 billion;
(e) a finance company, insurance company or other financial institution or fund
(whether a corporation, partnership, trust or other entity) that is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course and having total assets in excess of $100,000,000; and (f) any other
Person (other than a natural person) approved by (i) the Administrative Agent
and (ii) the Borrower (which approval not to be unreasonably withheld or
delayed); provided that the Borrower shall not have any approval rights in
connection with any of the foregoing (x) if an Event of Default shall have
occurred and be continuing or (y) to the extent determined by the Administrative
Agent to be reasonably necessary to achieve a successful initial syndication of
the Commitments hereunder. Notwithstanding the foregoing, “Eligible Assignee”
shall not include the Borrower or any of the Borrower’s Subsidiaries or
Affiliates or any Person found unsuitable under any Gaming Laws.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of any Credit Party
or any ERISA Affiliate or (b) has at any time within the preceding six (6) years
been maintained for the employees of any Credit Party or any current or former
ERISA Affiliate.

 

-8-



--------------------------------------------------------------------------------

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“Equity Issuance” means any issuance by the Borrower or any Subsidiary to any
Person which is not the Parent or a Loan Party of (a) shares of its Equity
Interests, (b) any shares of its Equity Interests pursuant to the exercise of
options or warrants or (c) any shares of its Equity Interests pursuant to the
conversion of any debt securities to equity. The term “Equity Issuance” shall
not include (i) any Asset Disposition or (ii) any Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) unless the applicable 30 day notice requirement with
respect to such event has been waived by the PBGC, (i) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan or (ii) the requirements of Section 4043(b) of ERISA apply with respect
to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a
Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of

 

-9-



--------------------------------------------------------------------------------

ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =                                        LIBOR 
                                       1.00-Eurodollar Reserve Percentage

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Reserve Percentage” for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Cash Flow” means, for any period of determination, the sum of the
following determined on a Consolidated basis, without duplication, in accordance
with GAAP: (a) Consolidated EBITDA of the Borrower and its Subsidiaries for such
period minus (b) the sum of the cash amounts expended during such period for
(i) expenditures made in connection with any acquisition permitted under
Section 5.02(c)(iii) and to the extent not funded by Debt or equity,
(ii) Investments made under other clauses of Section 5.02(c) to the extent not
funded by Debt or equity, (iii) Restricted Payments made under Section 5.02(f),
(iv) Capital Expenditures, (v) Consolidated Interest Expense, (vi) taxes paid in
cash during such period with respect to income of the Borrower and its
Subsidiaries on a Consolidated basis, and (vii) regularly scheduled and optional
repayments or optional prepayments made with respect to principal on outstanding
Debt (other than revolving Debt), as the case may be, of the Borrower and its
Subsidiaries, plus or minus, as the case may be, any changes in working capital
of the Borrower and its Subsidiaries for such period.

 

-10-



--------------------------------------------------------------------------------

“Existing Debt” means Debt of the Borrower and its Subsidiaries outstanding
immediately before the occurrence of the Closing Date, as set forth on Schedule
4.01(v).

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, pension plan reversions, proceeds of insurance (including, without
limitation, any key man life insurance but excluding proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation and casualty awards (and payments in lieu thereof),
indemnity payments and any purchase price adjustment received in connection with
any purchase agreement, but in any event excluding any tax refund; provided,
however, that, so long as no Event of Default has occurred and is continuing, an
Extraordinary Receipt shall not include cash receipts received from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments (a) do not exceed,
individually or in the aggregate, $5,000,000 or (b) in respect of loss or damage
to equipment, fixed assets or real property are applied (or in respect of which
expenditures were previously incurred) to replace or repair the equipment, fixed
assets or real property in respect of which such proceeds were received in
accordance with the terms of the Loan Documents.

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the fee letter dated April 30, 2007, between the Borrower,
the Administrative Agent and WCM, as amended from time to time in accordance
with the terms thereof.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“Financial Performance Covenants” means the covenants of the Borrower set forth
in Sections 5.04(a) and (b).

“Financings” has the meaning specified in the Preliminary Statements.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Administrative Agent” means Wachovia as Administrative Agent under
the First Lien Credit Agreement, and any successor administrative agent
thereunder.

 

-11-



--------------------------------------------------------------------------------

“First Lien Credit Agreement” means the First Lien Credit Agreement, dated as of
the Closing Date, by and among the Borrower, the lenders party thereto and the
First Lien Administrative Agent, as in effect on the date hereof.

“First Lien Loan Documents” means Loan Documents as defined in the First Lien
Credit Agreement.

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Force Majeure” means any cause beyond the reasonable control of the Borrower
and occurring without the Borrower’s fault or negligence, including acts of God,
unforeseen Government restrictions (including the denial or cancellation of
license), wars or insurrections.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“Funded Debt” of any Person means Debt in respect of the Loan Documents and the
First Lien Loan Documents, in the case of the Borrower, and all other Debt for
Borrowed Money of such Person that by its terms matures more than one year after
the date of determination or matures within one year from such date but is
renewable or extendible, at the option of such Person, to a date more than one
year after such date or arises under a revolving credit or similar agreement
that obligates the lender or lenders to extend credit during a period of more
than one year after such date.

“GAAP” has the meaning specified in Section 1.03.

“Gaming Authority” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the federal
government or any state, county, city or other political subdivision, whether
now or hereafter in existence, or any officer or official thereof, but only to
the extent that such agency, authority, board, bureau, commission, department,
office or instrumentality possesses authority to regulate any gaming operation
owned, managed or operated, or proposed to be owned, managed or operated, by the
Borrower or any of its Subsidiaries.

“Gaming Laws” means all applicable federal, state and local laws, rules and
regulations pursuant to which Gaming Authorities possess regulatory, licensing
or permit authority over the ownership or operation of gaming facilities.

“Gaming License” means any finding of suitability, registration, license,
franchise or other approval or authorization issued by or from any Gaming
Authority under Gaming Laws that is required to own, lease, operate or otherwise
conduct or manage the gaming activities of the Borrower and its Subsidiaries in
any state or jurisdiction in which any Borrower or any of its Subsidiaries
conduct business.

 

-12-



--------------------------------------------------------------------------------

“General Contractor” means any Person who contracts for the construction of any
entire Project, rather than for a portion of the work relating thereto and
otherwise has the obligation to retain and pay subcontractors and coordinates
the work to be performed.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Governmental Real Property Disclosure Requirements” shall mean any requirement
of any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or release or discharge in or into the Environment, or the use,
disposal or handling of Hazardous Materials on, at, under or near the Real
Property, facility, establishment or business to be sold, leased, mortgaged,
assigned or transferred.

“Guaranties” means, collectively, the Guaranty made by the Guarantors in favor
of the Administrative Agent on behalf of the Lenders, substantially in the form
of Exhibit E, together with each guaranty and guaranty supplement delivered
pursuant to Section 5.01(l) or (m).

“Guarantors” means the Subsidiaries of the Borrower.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate, commodity or currency swap, cap or
collar agreements, future or option contracts and other hedging agreements
(including, without limitation, all “swap agreements” as defined in 11 U.S.C. §
101).

“Hedge Bank” means any Lender or Affiliate of a Lender in its capacity as a
party to a Secured Hedge Agreement and any counterparty to such Secured Hedge
Agreement that was a Lender or Affiliate of a Lender at the time such Secured
Hedge Agreement was entered into.

“Hotel Project” shall have the same meaning as “Hotel Project” in the First Lien
Credit Agreement.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated May
2007, used by the Arranger in connection with the syndication of the
Commitments.

 

-13-



--------------------------------------------------------------------------------

“Insufficiency” means, with respect to any Plan, the amount, if any, by which
its benefit liabilities, as defined in Section 4001(a)(16) of ERISA, determined
using the actuarial assumptions used for funding purposes in the most recent
actuarial report prepared for such Plan, exceeds the fair market value of such
Plan’s assets.

“Insurance and Condemnation Event” means the receipt by the Borrower or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

“Intellectual Property Security Agreement” has the meaning specified in
Section 3.01(a)(iii).

“Intercreditor Agreement” means the Intercreditor Agreement among Borrower,
Collateral Agent, and the Collateral Agent (as defined under the First Lien Loan
Documents) to be dated the Closing Date in the form attached hereto as Exhibit
K, as in effect on the date hereof.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months (nine or twelve months if agreed to by all
participating lenders), as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

-14-



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (h) or (i) of the definition of “Debt” in respect of such Person.

“Lenders” means each Person executing this Agreement as a Lender (including,
without limitation, the Issuing Lender and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and each
Person that shall become a Lender hereunder pursuant to Section 8.07 hereunder.

“Lender’s Consultant” shall have the same meaning as “Lender’s Consultant” in
the First Lien Credit Agreement.

“Leverage Ratio” means, at any date of determination, the ratio of (a) total
Debt for Borrowed Money of the Borrower and its Subsidiaries as of such date to
(b) Consolidated EBITDA of the Borrower and its Subsidiaries for the period of
the four consecutive fiscal quarters of the Borrower then most recently ended;
provided that for purposes of determining the Leverage Ratio at any date, such
Debt for Borrowed Money shall include, with respect to any entities acquired by
the Borrower or any of its Subsidiaries after the Closing Date as permitted
under the Loan Documents, the Debt for Borrowed Money of such entities as of the
date of determination.

“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars in minimum amounts of at least $1,000,000 for a period
equal to the applicable Interest Period which appears on the Reuters Screen
LIBOR01 Page at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%). If, for any reason, such rate does not
appear on Reuters Screen LIBOR01 Page, then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $1,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period. Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.

“Lien” means any lien, mortgage, deed of trust, security interest or other
charge or encumbrance of any kind, or any other type of preferential
arrangement, including, without limitation, the lien or retained security title
of a conditional vendor and any easement, right of way or other encumbrance on
title to real property.

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Collateral
Documents, (d) the Guaranties, (e) the Fee Letter, and (f) any certificate,
letter or other document executed in connection herewith or therewith or
pursuant hereto or thereto, excluding, in each case, any Secured Hedge
Agreement.

“Loan Parties” means the Borrower and the Guarantors.

 

-15-



--------------------------------------------------------------------------------

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, condition, assets or liabilities of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to any Loan
Documents or any document related thereto to perform its obligations thereunder
or (c) the validity or enforceability of any Loan Documents or the rights and
remedies of the Lenders.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $5,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance or properties of
such Person.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Property” shall mean each Real Property, if any, which shall be
subject to a Mortgage delivered on or after the Closing Date pursuant to
Section 5.01(l).

“Mortgages” has the meaning specified in Section 3.01(a)(xv).

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

“Net Cash Proceeds” means, with respect to (a) any sale, lease, transfer or
other disposition of any asset, (b) the incurrence or issuance of any Debt,
(c) the sale or issuance of any Equity Interests (including, without limitation,
any capital contribution) by any Person, or (d) any Extraordinary Receipt
received by or paid to or for the account of any Person, the aggregate amount of
cash received from time to time (whether as initial consideration or through
payment or disposition of deferred consideration) by or on behalf of such Person
in connection with such transaction after deducting therefrom only (without
duplication) (i) reasonable and customary brokerage commissions, underwriting
fees and discounts, legal fees, finder’s fees and other similar fees,
commissions, costs and expenses directly relating to such transaction, (ii) the
amount of taxes payable in connection with or as a result of such transaction
and (iii) the amount of any Debt secured by a Lien on such asset that, by the
terms of the agreement or instrument governing such Debt, is required to be
repaid upon such disposition, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid to a Person that is not an Affiliate of such Person or any Loan
Party or any Affiliate of any Loan Party and are properly attributable to such
transaction or to the asset that is the subject thereof; provided, however, that
in the case of taxes that are deductible under clause (ii) above but for the
fact that, at the time of receipt of such cash, such taxes have not been
actually paid or are not then payable, such Loan Party or such Subsidiary may
deduct an amount (the “Reserved Amount”) equal to the amount reserved in
accordance with GAAP for such Loan Party’s or such Subsidiary’s reasonable
estimate of such taxes, other than taxes for which such Loan Party or such
Subsidiary is indemnified, provided further, however, that,

 

-16-



--------------------------------------------------------------------------------

at the time such taxes are paid, an amount equal to the amount, if any, by which
the Reserved Amount for such taxes exceeds the amount of such taxes actually
paid shall constitute “Net Cash Proceeds” of the type for which such taxes were
reserved for all purposes hereunder; provided further that, so long as no Event
of Default has occurred and is continuing, Net Cash Proceeds shall not include
any cash receipts from any transaction described in clause (a) above to the
extent the proceeds of such cash receipts (individually or in the aggregate)
shall not exceed $1,000,000.

“Non-Consenting Lender” has the meaning specified in Section 2.10(f).

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the Debt of
the Borrower to such Lender resulting from the Advance made by such Lender, as
amended, endorsed or replaced.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Prepayment” has the meaning assigned thereto in Section 2.06(a).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Loan Party under any and all of the Loan
Documents, (a) the obligation to pay principal, interest, reimbursement amounts,
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by such Loan Party under any Loan Document and (b) the
obligation of such Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party.

“Off Balance Sheet Obligation” means, with respect to any Person, any obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if such obligations would give rise to
a claim against such Person in a proceeding referred to in Section 6.01(f).

“Other Taxes” has the meaning specified in Section 2.12(b).

“Parent” has the meaning specified in the Preliminary Statements.

“Parent Qualified Contributions” means the amount of Net Cash Proceeds actually
received by the Borrower or any Guarantor from the issuance of any Equity
Interests (excluding Disqualified Stock), and any capital contribution from
Parent in respect thereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Perfection Certificate” means a perfection certificate, executed by the Loan
Parties substantially in the form of Exhibit J.

 

-17-



--------------------------------------------------------------------------------

“Permitted Acquisition” means any investment by the Borrower or any Subsidiary
in the form of acquisitions of all or substantially all of the business or a
line of business (whether by the acquisition of capital stock, assets or any
combination thereof) of any other Person if each such acquisition meets all of
the following requirements:

(a) no less than ten (10) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered written notice of such
acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such acquisition;

(b) such acquisition shall not be hostile;

(c) the Person or business to be acquired shall be in a substantially similar
line of business as the Borrower and its Subsidiaries pursuant to
Section 5.02(1);

(d) if such transaction is a merger or consolidation, the Borrower or a
Subsidiary shall be the surviving Person and no Change of Control shall have
been effected thereby;

(e) the Borrower shall have delivered to the Administrative Agent such documents
reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) pursuant to Section 5.01(l) to be delivered
at the time required pursuant to Section 5.01(1);

(f) no later than five (5) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered to the Administrative Agent
and the Lenders a Compliance Certificate for the most recent fiscal quarter end
preceding such acquisition demonstrating, in form and substance reasonably
satisfactory thereto, pro forma compliance (as of the date of the acquisition
and after giving effect thereto and any Extensions of Credit made or to be made
in connection therewith) with each covenant contained in Section 5.04;

(g) no later than five (5) Business Days prior to the proposed closing date of
such acquisition the Borrower, to the extent requested by the Administrative
Agent, shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of substantially final Permitted Acquisition
Documents;

(h) no Event of Default shall have occurred and be continuing both before and
after giving effect to such acquisition;

(i) the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
acquisition if (A) the Permitted Acquisition Consideration for any such
acquisition (or series of related acquisitions), together with all other
acquisitions consummated during the previous twelve (12) month period, and
(B) the Permitted Acquisition Consideration for all acquisitions (or series of
related acquisitions), together with all other acquisitions consummated during
the term of this Agreement exceeds $100,000,000 in the aggregate; and

(j) the Borrower shall provide such other documents and other information
available to it as may be reasonably requested by the Administrative Agent or
the Required Lenders (through the Administrative Agent) in connection with the
consummation of the acquisition no later than ten (10) days prior to the
acquisition.

 

-18-



--------------------------------------------------------------------------------

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price (including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Equity Interests of
the Borrower, net of the applicable acquired company’s cash (including
investments of the type described in Section 5.02(c)(vi)) balance as shown on
its most recent financial statements delivered in connection with the applicable
Permitted Acquisition) to be paid on a singular basis in connection with any
applicable Permitted Acquisition as set forth in the applicable Permitted
Acquisition Documents executed by the Borrower or any of its Subsidiaries in
order to consummate the applicable Permitted Acquisition.

“Permitted Acquisition Documents” means, with respect to any acquisition
proposed by the Borrower or any Subsidiary, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, all legal opinions and each other
document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.

“Permitted Holder” means Tilman J. Fertitta and his estate, spouse and lineal
descendants, and the legal representatives of any of the foregoing, and the
trustees of any bona fide trusts of which any of the foregoing are the sole
beneficiaries and grantors, or any corporation, limited partnership, limited
liability company or similar entity, all of the Voting Interests of which are
owned by any of the foregoing.

“Permitted Liens” means the Liens permitted pursuant to Section 5.02(b).

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Project” shall have the same meaning as “Project” in the First Lien Credit
Agreement.

“Project Budgets” shall have the same meaning as “Project Budgets” in the First
Lien Credit Agreement.

“Project Construction Schedules” shall have the same meaning as “Project
Construction Schedules” in the First Lien Credit Agreement.

“Project Cost” shall have the same meaning as “Project Cost” in the First Lien
Credit Agreement.

 

-19-



--------------------------------------------------------------------------------

“Project Plans” shall have the same meaning as “Project Plans” in the First Lien
Credit Agreement.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or obligation, any such Equity Interest, Debt, right or obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Refinancing” has the meaning specified in the Preliminary Statements.

“Register” has the meaning specified in Section 8.07(c).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the aggregate principal amount of the Advances
outstanding at such time; provided, however, that if any Lender making Advances
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time the aggregate principal amount of
the Advances owing to such Lender (in its capacity as a Lender) and outstanding
at such time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief administrative officer, treasurer or assistant
treasurer of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” has the meaning specified in Section 5.02(f).

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Sale-and-Leaseback Transaction” has the meaning specified in Section 5.02(r).

“Secured Hedge Agreement” means any Hedge Agreement permitted by Article V that
is entered into by and between any Loan Party and any Hedge Bank and that is
secured by the Collateral Documents.

“Secured Obligations” means, collectively, the “Secured Obligations” defined in
Section 2 of the Security Agreement.

 

-20-



--------------------------------------------------------------------------------

“Secured Parties” means the Agents, the Lenders, the Indemnified Parties and the
Hedge Banks.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Agreement” has the meaning specified in Section 3.01(a)(ii).

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subordinated Debt” means the collective reference to any Debt of the Borrower
or any Subsidiary subordinated in right and time of payment to the Obligations
and containing such other terms and conditions, in each case as are reasonably
satisfactory to the Administrative Agent.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock (or membership interests) having
ordinary voting power to elect a majority of the Board of Directors (or
equivalent governing body) of such Person (irrespective of whether at the time
capital stock of any other class or classes of such Person shall or might have
voting power upon the occurrence of any contingency), (b) the interest in the
capital or profits of such partnership, joint venture or limited liability
company or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries. For the avoidance of doubt, The Freemont Street Experience Limited
Liability Company is not a Subsidiary of any Loan Party.

“Supplemental Collateral Agent” has the meaning specified in Section 7.10(a).

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which

 

-21-



--------------------------------------------------------------------------------

events, as applicable, such survey shall be dated (or redated) after the
completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of the type required by
Section 3.01(xvi) or (b) otherwise acceptable to the Collateral Agent.

“Surviving Debt” means Debt of the Borrower and its Subsidiaries outstanding
immediately before and after giving effect to the Initial Extension of Credit.

“Taxes” has the meaning specified in Section 2.12(a).

“Termination Date” means the earlier of (A) the payment in full of the Facility
and (B) December 31, 2014.

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in
Section 3.01(xvi).

“Transactions” has the meaning specified in the Preliminary Statements.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Wachovia” has the meaning specified in the recital of parties to this
Agreement.

“WCM” has the meaning specified in the recital of parties to this Agreement.

“Withdrawal Liability” has the meaning specified in Section 4201(b) of ERISA.

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms. All notices shall be required to be in writing.

 

-22-



--------------------------------------------------------------------------------

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in effect from time to time in the United States of America (“GAAP”).
If, at any time after the date of this Agreement, any material change is made to
GAAP or the Borrower’s accounting practices that would affect in any material
respect the determination of compliance with the covenants set forth in this
Agreement, the Borrower shall notify the Administrative Agent of the change and
the Borrower and the Administrative Agent shall negotiate in good faith to amend
such covenant to restore the Borrower and the Lenders to the position they
occupied before the implementation of such material change in GAAP or accounting
practices; provided that if the Borrower and the Administrative Agent are unable
to reach agreement within 30 days following the implementation of such material
change, the Administrative Agent shall be permitted, acting in good faith, to
make such amendments to the covenants set forth in this Agreement as it
reasonably determines are necessary to restore the Borrower and the Lenders to
the position they occupied prior to the implementation thereof.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a single advance (an “Advance”) to the
Borrower on the Closing Date in an amount not to exceed such Lender’s Commitment
at such time. The Borrowing shall consist of Advances made simultaneously by the
Lenders ratably according to their Commitments. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.

SECTION 2.02. Making the Advances.

(a) Each Borrowing shall be made on notice, given not later than 12:00 noon (New
York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances, or
the Business Day of the proposed Borrowing in the case of a Borrowing consisting
of Base Rate Advances, by the Borrower to the Administrative Agent, which shall
give to each Appropriate Lender prompt notice thereof. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be in writing or electronic mail or by
telephone, confirmed immediately in writing, or telecopier or electronic
communication, in substantially the form of Exhibit B-1 hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each Appropriate Lender shall, before 1:00 P.M.
(New York City time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s ratable portion
of such Borrowing in accordance with the respective Commitments under the
applicable Facility of such Lender and the other Appropriate Lenders. Upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account.

(b) [Reserved].

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 or if the obligation
of the Appropriate Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.09 or 2.10 and (ii) the Advances may not be
outstanding as part of more than 8 separate Borrowings with more than 8
different Interest Periods.

 

-23-



--------------------------------------------------------------------------------

(d) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Appropriate Lender against any loss, cost or expense incurred by such Lender as
a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(e) Unless the Administrative Agent shall have received written notice from an
Appropriate Lender prior to the date of any Borrowing under the Facility that
such Lender will not make available to the Administrative Agent such Lender’s
ratable portion of such Borrowing, the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the date
of such Borrowing in accordance with subsection (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay or
pay to the Administrative Agent forthwith on demand such corresponding amount
and to pay interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid or paid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable at such time under Section 2.07 to Advances comprising such Borrowing
and (ii) in the case of such Lender, the Federal Funds Rate for 3 days, and then
the interest rate applicable at such time under Section 2.07 to Advances
comprising such Borrowing. If such Lender shall pay to the Administrative Agent
such corresponding amount, such amount so paid shall constitute such Lender’s
Advance as part of such Borrowing for all purposes.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(g) The Administrative Agent may conclusively rely on the purported genuineness
of all telephonic notices, without any responsibility or liability, except for
its own gross negligence or willful misconduct.

SECTION 2.03. [Reserved].

SECTION 2.04. Repayment of Advances. The Borrower hereby promises to pay and
shall repay to the Administrative Agent the aggregate principal amount of all
Loans outstanding for the ratable account of the Lenders on the Termination
Date.

SECTION 2.05. [Reserved].

 

-24-



--------------------------------------------------------------------------------

SECTION 2.06. Prepayments.

(a) Optional. Following the second anniversary of the Closing Date and after the
satisfaction of the Discharge Conditions or as permitted by the First Lien
Credit Agreement, the Borrower may, upon at least three Business Days’ notice to
the Administrative Agent substantially in the form of Exhibit B-2 (a “Notice of
Prepayment”) stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided,
however, that (i) each partial prepayment shall be in an aggregate principal
amount of $1,000,000 in the case of Eurodollar Rate Advances and $1,000,000 in
the case of Base Rate Advances, in each case an integral multiple of $1,000,000
in excess thereof and (ii) if any prepayment of a Eurodollar Rate Advance is
made on a date other than the last day of an Interest Period for such Advance,
the Borrower shall also pay any amounts owing pursuant to Section 8.04(d);
provided that all prepayments made pursuant to this Section 2.06(a) shall be
subject to (i) following the second anniversary of the Closing Date and on or
prior to the third anniversary of the Closing Date, a prepayment premium of 2%
of the principal amount thereof and (ii) following the third anniversary of the
Closing Date and on or prior to the fourth anniversary of the Closing Date, a
prepayment premium of 1% of the principal amount thereof. Each such prepayment
of any Term Advances shall be applied ratably to the installments thereof.
Following the fourth anniversary of the Closing Date, prepayment of the Facility
in whole or in part shall not be subject to any prepayment premium.

(b) Mandatory.

(A) Debt Issuances. After the satisfaction of the Discharge Conditions, the
Borrower shall prepay the Advances in the manner set forth in clause (F) below
in amounts equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Debt Issuance. Such prepayment shall be made within three
(3) Business Days after the date of receipt of Net Cash Proceeds of any such
transaction.

(B) Equity Issuances. After the satisfaction of the Discharge Conditions, the
Borrower shall prepay the Advances in the manner set forth in clause (F) below
in amounts equal to fifty percent (50%) of the aggregate Net Cash Proceeds from
any Equity Issuance or capital contribution to any of the Loan Parties other
than (i) sales or issuances of Equity Interests by Borrower or its Subsidiaries
as part of employee benefit plan in existence from time to time or
(ii) conversion to equity of any debt securities in connection with which a
prepayment under Section 2.06(b)(i)(A) has been made. Such prepayment shall be
made within three (3) Business Days after the date of receipt of Net Cash
Proceeds of any such transaction; provided that, no such prepayment shall be
required hereunder in connection with Net Cash Proceeds received by the Borrower
from a Parent Qualified Contribution made pursuant to Section 2.06(b)(D), 6.03
or 6.04.

(C) Asset Dispositions. After the satisfaction of the Discharge Conditions, the
Borrower shall prepay the Advances in the manner set forth in clause (F) below
in amounts equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Asset Disposition by the Borrower or any of its Subsidiaries.
Such prepayments shall be made within three (3) Business Days after receipt of
Net Cash Proceeds of any such transaction by the Borrower or any of its
Subsidiaries; provided that no prepayments shall be required hereunder for
(i) aggregate Asset Dispositions of less than $10,000,000 in any Fiscal Year and
(ii) from Asset Dispositions which is reinvested within one hundred and eighty
(180) days after receipt of such Net Cash Proceeds by the Borrower or any of its
Subsidiaries in similar replacement assets, or (ii) in connection with Asset
Dispositions permitted pursuant to Section 5.02(e).

 

-25-



--------------------------------------------------------------------------------

(D) Insurance and Condemnation Events. After the satisfaction of the Discharge
Conditions, the Borrower shall prepay the Advances in the manner set forth in
clause (F) below in amounts equal to one hundred percent (100%) of the aggregate
Net Cash Proceeds from any Insurance and Condemnation Event by the Borrower or
any of its Subsidiaries. Such prepayments shall be made within three
(3) Business Days after receipt of Net Cash Proceeds of any such transaction by
the Borrower or any of its Subsidiaries; provided that, if no Default or Event
of Default has then occurred and remains continuing, then no such prepayment
shall be required hereunder in connection with Net Cash Proceeds from Insurance
and Condemnation Events received by the Borrower or any of its Subsidiaries if
the Borrower or any of its Subsidiaries commits to reinvest to repair, replace
or construct the property damaged within three hundred sixty-five (365) days
(for the avoidance of doubt the three hundred sixty-five days applies to the
commitment to use the funds and not to the completion of such reinvestment).
Upon making such commitment to reinvest such Net Cash Proceeds as described
above, to the extent that the aggregate amount of such Net Cash Proceeds exceed
$20,000,000, the Borrower shall remit such excess to the Administrative Agent to
be held as cash collateral for the Obligations hereunder, and thereafter, the
excess Net Cash Proceeds shall be remitted to the Borrower by the Administrative
Agent at such time the Administrative Agent determines that such Net Cash
Proceeds are adequate (when taken together with any Parent Qualified
Contributions agreed to by the Borrower and any other cash resources reasonably
available to Borrower) to so repair, replace or construct the property damaged
(it being understood that the Administrative Agent shall not unreasonably
withhold or delay its approval).

(E) Excess Cash Flow. After the satisfaction of the Discharge Conditions or as
permitted by the First Lien Credit Agreement, no later than five (5) days after
the date set forth for delivery of annual financials pursuant to Section 5.03(b)
the Borrower (commencing after the Completion) shall make mandatory principal
prepayments of the Advances in the manner set forth in clause (F) below in an
amount equal to fifty percent (50%) of Excess Cash Flow, if any, for such Fiscal
Year; provided that such percentage shall be reduced to twenty-five percent
(25%) if the Leverage Ratio is less than 5.00:1.00 but greater than or equal to
4.00:1.00, and zero percent (0%) if the Leverage Ratio is less than 4.00:1.00,
in each case based on the most recent financial statements of the Borrower
delivered pursuant to Section 5.03(b) or (c), as applicable; provided further
that first prepayment pursuant to this Section 2.06 (b)(i)(E) shall be for the
period commencing the first full quarter after Completion until the end of such
Fiscal Year.

(F) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (A) through and including (E) above, the
Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each prepayment of the Advances under this Section shall
be applied to the Facility.

(c) All prepayments under Section 2.06(b) shall be made together with accrued
interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 8.04(d). If any payment of
Eurodollar Rate Advances otherwise required to be made under Section 2.06(b)
would be made on a day other than the last day of the applicable Interest Period
therefor, the Borrower may direct the Administrative Agent to (and if so
directed, the Administrative Agent shall) deposit such payment in the Collateral
Account until the last day of the applicable Interest Period at which time the
Administrative Agent shall apply the amount of such payment to the prepayment of
such Advances; provided, however, that such Advances shall continue to bear
interest as set forth in Section 2.07 until the last day of the applicable
Interest Period therefor.

(d) No prepayment made pursuant to this Section 2.06, no repayment or
acceleration under this Agreement and no change in the terms hereof shall affect
the obligations of each Loan Party under any Secured Hedge Agreement, which
obligations shall remain in full force and effect notwithstanding such
prepayment, repayment, acceleration or change, subject to the terms of such
Hedge Agreement.

 

-26-



--------------------------------------------------------------------------------

SECTION 2.07. Interest.

(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent, upon the request of the Required Lenders,
shall require that the Borrower pay interest (“Default Interest”) on (i) the
unpaid principal amount of each Advance owing to each Lender at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (i) or (ii) of Section 2.07(a), as
applicable, and (ii) to the fullest extent permitted by Applicable Law, the
amount of any interest, fee or other amount payable under this Agreement or any
other Loan Document to any Agent or any Lender that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid, in the case of interest, on the Type of Advance
on which such interest has accrued pursuant to clause (i) or (ii) of
Section 2.07(a), as applicable, and, in all other cases, on Base Rate Advances
pursuant to clause (i) of Section 2.07(a); provided, however, that following the
acceleration of the Advances, or the giving of notice by the Administrative
Agent to accelerate the Advances, pursuant to Section 6.01, Default Interest
shall accrue and be payable hereunder whether or not previously required by the
Administrative Agent.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrower and each Appropriate Lender of the applicable
Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (a)(ii) above.

SECTION 2.08. Agents’ Fees. The Borrower shall pay to the Arranger and the
Administrative Agent for their respective own accounts such fees as may from
time to time be agreed between the Borrower and such Agent.

 

-27-



--------------------------------------------------------------------------------

SECTION 2.09. Conversion of Advances.

(a) Optional. The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.07 and 2.10, Convert all or any portion of the
Borrowings of one Type comprising the same Borrowing into Borrowings of the
other Type; provided, however, that any Conversion of Eurodollar Rate Borrowings
into Base Rate Borrowings shall be made only on the last day of an Interest
Period for such Eurodollar Rate Borrowings, any Conversion of Base Rate
Borrowings into Eurodollar Rate Borrowings shall be in an amount not less than
the minimum amount specified in Section 2.02(c), no Conversion of any Borrowings
shall result in more separate Borrowings than permitted under Section 2.02(c)
and each Conversion of Borrowings comprising part of the same Borrowing under
any Facility shall be made ratably among the Appropriate Lenders in accordance
with their Commitments under such Facility. Each such notice of Conversion
shall, within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Borrowings to be Converted and (iii) if such Conversion is
into Eurodollar Rate Borrowings, the duration of the initial Interest Period for
such Borrowings. Each notice of Conversion shall be irrevocable and binding on
the Borrower.

(b) Mandatory. On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Borrowings comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $1,000,000, such Borrowings shall
automatically Convert into Base Rate Borrowings at the end of the applicable
Interest Period.

(i) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Borrowings in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Appropriate Lenders, whereupon
each such Eurodollar Rate Borrowing shall automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Borrowing.

(ii) Upon the occurrence and during the continuance of any Default or any Event
of Default, (A) each Eurodollar Rate Borrowing will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (B) the obligation of the Lenders to make, or to Convert Borrowings
into, Eurodollar Rate Borrowings shall be suspended.

SECTION 2.10. Increased Costs, Etc.

(a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or of making, funding or maintaining
Eurodollar Rate Borrowings (excluding, for purposes of this Section 2.10, any
such increased costs resulting from (x) Taxes or Other Taxes (as to which
Section 2.12 shall govern) and (y) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost incurred by such Lender; provided, however, that
a Lender claiming additional amounts under this Section 2.10(a) agrees to
(x) use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the

 

-28-



--------------------------------------------------------------------------------

amount of, such increased cost that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender
and (y) promptly notify the Borrower of the circumstances. A certificate as to
the amount of such increased cost, submitted to the Borrower by such Lender,
shall be conclusive and binding for all purposes, absent manifest error.

(b) [Reserved].

(c) If, with respect to any Eurodollar Rate Advances under any Facility, Lenders
owed at least 51% of the then aggregate unpaid principal amount thereof notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurodollar Rate Advances for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the
Appropriate Lenders, whereupon (i) each such Eurodollar Rate Advance under such
Facility will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist.

(d) Notwithstanding any other provision of this Agreement, if the introduction
or effectiveness of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance under each
Facility under which such Lender has a Commitment will automatically, upon such
demand, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

(e) In the event that any Lender demands payment of costs or additional amounts
pursuant to Section 2.10 or Section 2.12 or asserts, pursuant to
Section 2.10(d), that it is unlawful for such Lender to make Eurodollar Rate
Advances or becomes a Defaulting Lender then (subject to such Lender’s right to
rescind such demand or assertion within 10 days after the notice from the
Borrower referred to below) the Borrower may, so long as no Event of Default has
occurred and is continuing and so long as such costs or additional amounts are
materially more than those charged by other Lenders, upon 20 days’ prior written
notice to such Lender and the Administrative Agent, elect to cause such Lender
to assign its Advances and Commitments in full to one or more Persons selected
by the Borrower so long as (a) each such Person satisfies the criteria of an
Eligible Assignee and is reasonably satisfactory to the Administrative Agent,
(b) such Lender receives payment in full in cash of the outstanding principal
amount of all Advances made by it and all accrued and unpaid interest thereon
and all other amounts due and payable to such Lender as of the date of such
assignment (including, without limitation, amounts owing pursuant to Sections
2.10, 2.12, 2.15 and 8.04) and (c) each such Lender assignee agrees to accept
such assignment and to assume all obligations of such Lender hereunder in
accordance with Section 8.07.

 

-29-



--------------------------------------------------------------------------------

(f) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 8.01 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, such Borrower shall have the
right to replace such Non-Consenting Lender and shall have the right to assign
all of such Non-Consenting Lender’s rights and obligations under this Agreement
of such Non-Consenting Lender (including, without limitation, the Advances owing
to it, its Commitment or Commitments hereunder and the Note or Notes held by it)
to one or more assignees selected by the Borrower so long as any such assignee
satisfies the criteria of an Eligible Assignee and is reasonably acceptable to
the Administrative Agent (evidenced by prior written consent), provided that:
(a) all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment, and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest and fees thereon. In connection with
any such assignment each Borrower, Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 8.07.

SECTION 2.11. Payments and Computations.

(a) The Borrower shall make each payment hereunder and under the Notes,
irrespective of any right of counterclaim or set-off, not later than 12:00 noon
(New York City time) on the day when due in U.S. dollars to the Administrative
Agent at the Administrative Agent’s Account in same day funds, with payments
being received by the Administrative Agent after such time being deemed to have
been received on the next succeeding Business Day. The Administrative Agent will
promptly thereafter cause like funds to be distributed (i) if such payment by
the Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the Notes to more than one Lenders,
to such Lender for the account of their respective Applicable Lending Offices
ratably in accordance with the amounts of such respective Obligations then
payable to such Lenders and (ii) if such payment by the Borrower is in respect
of any Obligation then payable hereunder to one Lender, to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.07(d), from and after the effective date of
such Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b) The Borrower hereby authorizes each Lender and each of its Affiliates, if
and to the extent payment owed to such Lender is not made when due hereunder or,
in the case of a Lender, under the Note held by such Lender, to charge from time
to time, to the fullest extent permitted by law, against any or all of the
Borrower’s accounts with such Lender or such Affiliate any amount so due.

(c) All computations of interest based on the Base Rate and fees shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate or
the Federal Funds Rate shall be made by the Administrative Agent on the basis of
a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

-30-



--------------------------------------------------------------------------------

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commission, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent the Borrower shall not
have so made such payment in full to the Administrative Agent, each such Lender
shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.

(f) Whenever any payment received by the Administrative Agent under this
Agreement, any of the other Loan Documents or any Secured Hedge Agreement is
insufficient to pay in full all amounts due and payable to the Agents, the
Lenders and the Hedge Banks under or in respect of this Agreement, the other
Loan Documents and the Secured Hedge Agreements on any date, such payment shall
be distributed by the Administrative Agent and applied by the Agents and the
Lenders in the following order of priority:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

(ii) second, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 8.04 hereof,
Section 23 of the Security Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;

(iii) third, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lenders under Sections 2.10 and 2.12 hereof on
such date, ratably based upon the respective aggregate amounts thereof owing to
the Administrative Agent and the Lenders on such date;

(iv) fourth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lenders under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;

(v) fifth, to the payment of all of the accrued and unpaid interest and
commissions on the Advances that are due and payable to the Administrative Agent
and the Lenders under Sections 2.07(a) on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lenders on such date;

 

-31-



--------------------------------------------------------------------------------

(vi) sixth, ratably to (A) the payment of the principal amount of all of the
outstanding Advances that is due and payable to the Administrative Agent and the
Lenders on such date, ratably based upon the respective aggregate amounts of all
such principal owing to the Administrative Agent and the Lenders on such date
and (B) the payment of all amounts payable under Secured Hedge Agreements on
such date, ratably based upon the respective aggregate amounts of all such
amounts owing to the Hedge Banks on such date; and

(vii) seventh, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.

(g) If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the Advances or the
Facility to which, or the manner in which, such funds are to be applied, the
Administrative Agent shall distribute such funds to each of the Lenders in
accordance with such Lender’s pro rata share of the aggregate principal amount
of all Advances outstanding at such time, in repayment or prepayment of such of
the outstanding Advances or other Obligations then owing to such Lender, and, in
the case of the Facility, for application to such principal repayment
installments thereof, as the Administrative Agent shall direct.

SECTION 2.12. Taxes.

(a) Any and all payments by any Loan Party to or for the account of any Lender
or any Agent hereunder or under the Notes or any other Loan Document shall be
made, in accordance with Section 2.11 or the applicable provisions of such other
Loan Document, if any, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender
and each Agent, taxes that are imposed on its overall net income by the United
States and taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction under the laws of
which such Lender or such Agent, as the case may be, is organized or any
political subdivision thereof and, in the case of each Lender, taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction of such Lender’s Applicable Lending Office
or any political subdivision thereof (all such non excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Notes being hereinafter referred to as “Taxes”).
If any Loan Party shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder or under any Note or any other Loan
Document to any Lender or any Agent, (i) the sum payable by the Borrower shall
be increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender or
such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
all such deductions and (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
Applicable Law.

(b) In addition, a Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any Notes, any of the Mortgages or any other

 

-32-



--------------------------------------------------------------------------------

Loan Documents or from the execution, delivery or registration of, performance
under, or otherwise with respect to, this Agreement, the Notes or the other Loan
Documents (hereinafter referred to as “Other Taxes”).

(c) The Loan Parties shall indemnify each Lender and each Agent for and hold
them harmless against the full amount of Taxes and Other Taxes, and for the full
amount of taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.12, imposed on or paid by such Lender or such Agent
(as the case may be) and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Lender or such
Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes directly by a Loan
Party, the appropriate Loan Party shall furnish to the Administrative Agent, at
its address referred to in Section 8.02, the original or a certified copy of a
receipt evidencing such payment, to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent. In the case of any payment hereunder
or under the Notes or the other Loan Documents by or on behalf of a Loan Party
through an account or branch outside the United States or by or on behalf of a
Loan Party by a payor that is not a United States person, if such Loan Party
determines that no Taxes are payable in respect thereof, such Loan Party shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel acceptable to the Administrative Agent
stating that such payment is exempt from Taxes. For purposes of subsections
(d) and (e) of this Section 2.12, the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower (but only so long thereafter as such Lender remains lawfully able
to do so), provide each of the Administrative Agent and the Borrower with two
original Internal Revenue Service Forms W-8BEN or W-8ECI or in the case of a
Lender that has certified in writing to the Administrative Agent that it is not
(i) a “bank” as defined in Section 881(c)(3)(A) of the Internal Revenue Code,
(ii) a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of the Borrower or (iii) a controlled foreign corporation
related to the Borrower (within the meaning of Section 864(d)(4) of the Internal
Revenue Code), Internal Revenue Service Form W-8BEN, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes or any other
Loan Document or, in the case of a Lender that has certified that it is not a
“bank” as described above, certifying that such Lender is a foreign corporation,
partnership, estate or trust. If the forms provided by a Lender at the time such
Lender first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that if, at the effective date of the
Assignment and Acceptance pursuant to which a Lender becomes a party to this
Agreement, the Lender assignor was entitled to payments under subsection (a) of
this Section 2.12 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable

 

-33-



--------------------------------------------------------------------------------

with respect to the Lender assignee on such date. If any form or document
referred to in this subsection (e) requires the disclosure of information, other
than information necessary to compute the tax payable and information required
on the date hereof by Internal Revenue Service Form W-8BEN or W-8ECI or the
related certificate described above, that the applicable Lender reasonably
considers to be confidential, such Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information.

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
subsection (e) above (other than if such failure is due to a change in law, or
in the interpretation or application thereof, occurring after the date on which
a form, certificate or other document originally was required to be provided or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under subsection (a) or (c) of this Section 2.12 with respect to Taxes imposed
by the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Loan Parties shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.13. Sharing of Payments, Etc. If any Lender shall obtain at any time
any payment (whether voluntary, involuntary, through the exercise of any right
of set off, or otherwise, other than as a result of an assignment pursuant to
Section 8.07) (a) on account of Obligations due and payable to such Lender
hereunder and under the Notes and the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lenders hereunder and
under the Notes and the other Loan Documents at such time) of payments on
account of the Obligations due and payable to all Lenders hereunder and under
the Notes at such time obtained by all the Lenders at such time or (b) on
account of Obligations owing (but not due and payable) to such Lender hereunder
and under the Notes and the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the Notes and the other Loan Documents at such time) of payments on account of
the Obligations owing (but not due and payable) to all Lenders hereunder and
under the Notes at such time obtained by all of the Lenders at such time, such
Lender shall forthwith purchase from the other Lenders such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment ratably with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each other Lender shall be rescinded and such other
Lender shall repay to the purchasing Lender the purchase price to the extent of
such Lender’s ratable share (according to the proportion of (i) the purchase
price paid to such Lender to (ii) the aggregate purchase price paid to all
Lenders) of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such other Lender’s
required repayment to (ii) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered; provided further that, so long as
the Obligations under the Loan Documents shall not have been accelerated, any
excess payment received by any Appropriate

 

-34-



--------------------------------------------------------------------------------

Lender shall be shared on a pro rata basis only with other Appropriate Lenders.
The Borrower agrees that any Lender so purchasing an interest or participating
interest from another Lender pursuant to this Section 2.13 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender were the direct creditor of the Borrower in
the amount of such interest or participating interest, as the case may be.

SECTION 2.14. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely to consummate the Transactions and
to finance the ongoing working capital and other general corporate purposes of
the Borrower and its Subsidiaries, including the financing of Permitted
Acquisitions.

SECTION 2.15. Defaulting Lenders. Notwithstanding anything in this Agreement to
the contrary, as to any Lender which (a) has refused to make available its
portion of any Borrowing (to be made in compliance with Section 3.02) or to fund
its portion of any unreimbursed (or disgorged) payment under Section 2.03(c) or
(b) has given notice to the Administrative Agent and/or the Borrower that it
does not intend to comply with its obligations under Section 2.01 (in respect of
Borrowings that comply with Section 3.02) or under Section 2.03(c) (a
“Defaulting Lender”):

(a) such Lender shall not be deemed a Required Lender hereunder and such
Lender’s (A) Notes, (B) Commitments and (C) Advances, as applicable, shall be
excluded from the calculations set forth in the definition of “Required Lenders”
above,

(b) [reserved], and

(c) such Lender shall not be entitled to receive and Borrower shall not be
required to pay any commitment fee payable in respect of the Commitments.

The provisions of this Section 2.15 are not in lieu of any other claim the
Borrower may have against such Defaulting Lender.

SECTION 2.16. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Debt of the Borrower to such Lender resulting from
each Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Administrative Agent) to the effect that a
promissory note or other evidence of Debt is required or appropriate in order
for such Lender to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender, with a copy to the
Administrative Agent, a Note, in substantially the form of Exhibit A hereto,
payable to the order of such Lender in a principal amount equal to the
Commitment of such Lender. All references to Notes in the Loan Documents shall
mean Notes, if any, to the extent issued hereunder.

(b) The Register maintained by the Administrative Agent pursuant to
Section 8.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the

 

-35-



--------------------------------------------------------------------------------

terms of each Assignment and Acceptance delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder, and (iv) the amount of
any sum received by the Administrative Agent from the Borrower hereunder and
each Lender’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

ARTICLE III

CONDITIONS OF LENDING

SECTION 3.01. Conditions Precedent to the Extension of Credit. The obligation of
each Lender to make an Advance on the occasion of the Extension of Credit
hereunder is subject to the satisfaction of the following conditions precedent
before or concurrently with the Extension of Credit:

(a) In addition to its receipt of executed counterparts of this Agreement by the
Borrower and each Lender, the Administrative Agent shall have received on or
before the day of the Initial Extension of Credit the following, each dated such
day (unless otherwise specified), in form and substance satisfactory to the
Administrative Agent (unless otherwise specified) and (except for the Notes) in
sufficient copies for each Lender:

(i) The Notes payable to the order of the Lenders to the extent requested by the
Lenders pursuant to the terms of Section 2.16.

(ii) A security agreement in substantially the form of Exhibit D hereto
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 5.01(l), in each case as amended, the “Security
Agreement”), duly executed by the Borrower and each Subsidiary of the Borrower,
as grantors thereunder, together with:

(A) certificates representing any Pledged Equity (other than Pledged Equity of
Loan Parties that requires Gaming Authority approval) referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
any Pledged Debt indorsed in blank,

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Security Agreement, covering the
Collateral described in the Security Agreement,

(C) completed requests for information, dated on or before the date of the
Initial Extension of Credit listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any of its
Subsidiaries as debtor, together with copies of such other financing statements,

 

-36-



--------------------------------------------------------------------------------

(D) evidence that all instruments and documents sufficient for all other
recordings and filings of or with respect to the Security Agreement that the
Administrative Agent may deem necessary or desirable in order to perfect and
protect the security interest created thereunder have been delivered to the
Administrative Agent,

(E) evidence of the insurance required by the terms of the Security Agreement,
and

(F) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Security Agreement has been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent (including, without limitation, receipt of duly executed
payoff letters and UCC-3 termination statements) except for any approvals
required under Gaming Laws for the pledge of Equity Interests in the Loan
Parties that hold licenses which will be applied for and obtained after the
Closing Date.

(iii) An intellectual property security agreement in substantially the form of
Exhibit C to the Security Agreement (together with each other intellectual
property security agreement and intellectual property security agreement
supplement delivered pursuant to Section 5.01(l), in each case as amended, the
“Intellectual Property Security Agreement”), duly executed by the Borrower and
each of its Subsidiaries, together with evidence that all action that the
Administrative Agent may deem necessary or desirable in order to perfect and
protect the first priority liens and security interests created under the
Intellectual Property Security Agreement has been taken.

(iv) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the transaction contemplated hereby and each Loan Document to
which it is or is to be a party, and of all documents evidencing other necessary
corporate action and governmental and other third party approvals and consents,
if any, with respect to the transaction contemplated hereby and each Loan
Document to which it is or is to be a party.

(v) A copy of a certificate of the Secretary of State of the jurisdiction of
organization of each Loan Party, dated reasonably near the date of the Initial
Extension of Credit, certifying (A) as to a true and correct copy of the charter
or other constitutive document of such Loan Party and each amendment thereto on
file in such Secretary’s office and (B) that (1) such amendments are the only
amendments to such Loan Party’s charter or other constitutive document on file
in such Secretary’s office, and (2) such Loan Party is in good standing or
presently subsisting under the laws of the State of the jurisdiction of its
organization.

(vi) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President or such other officer as reasonably approved
by the Administrative Agent, dated the date of the Initial Extension of Credit
(the statements made in which certificate shall be true on and as of the date of
the Initial Extension of Credit),

 

-37-



--------------------------------------------------------------------------------

certifying as to (A) the absence of any amendments to the charter or other
constitutive document of such Loan Party since the date of the Secretary of
State’s certificate referred to in Section 3.01(a)(v), (B) a true and correct
copy of the bylaws or other governing document of such Loan Party as in effect
on the date on which the resolutions referred to in Section 3.01(a)(iv) were
adopted and on the date of the Initial Extension of Credit, (C) the due
organization and good standing or valid existence of such Loan Party under the
laws of the jurisdiction of its organization, and the absence of any proceeding
for the dissolution or liquidation of such Loan Party, (D) the truth of the
representations and warranties contained in the Loan Documents as though made on
and as of the date of the Initial Extension of Credit, (E) the absence of any
event occurring and continuing, or resulting from the Initial Extension of
Credit, that constitutes a Default, and (F) the names and true signatures of the
officers of such Loan Party authorized to sign each Loan Document to which it is
or is to be a party and the other documents to be delivered hereunder and
thereunder.

(vii) Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Administrative Agent shall have requested,
including, without limitation: (A) copies of satisfactory unaudited consolidated
balance sheets, statements of income and cash flows for the Borrower and its
subsidiaries for the year ended December 31, 2006, (B) evidence of the Borrower
having filed with the Securities and Exchange Commission on Form 8-K the
unaudited consolidated balance sheets, statements of income and cash flows for
the Borrower and its subsidiaries for the year ended December 31, 2006,
(C) copies of satisfactory audited consolidated financial statements for the
Borrower and its subsidiaries for the three fiscal years ended December 31, 2005
and interim unaudited financial statements for each quarterly period ended since
the last audited financial statements for which financial statements are
available, (D) pro forma consolidated balance sheets, statements of income and
cash flows for the Borrower and its subsidiaries for the four-quarter period
most recently ended prior to the Closing Date for which financial statements are
available giving pro forma effect to the Transactions (prepared in accordance
with Regulation S-X under the Securities Act of 1933, as amended, and all other
rules and regulations of the SEC under such Securities Act, and including other
adjustments reasonably acceptable to the Arranger) and (E) yearly projections
prepared by management of balance sheets, income statements and cash flow
statements of the Borrower and its subsidiaries, in each case in form and
substance satisfactory to the Administrative Agent.

(viii) The Guaranty made by the Subsidiaries of the Borrower.

(ix) Evidence of the Borrower’s insurance coverage reasonably satisfactory to
the Administrative Agent, demonstrating that the Borrower’s existing insurance
coverage remains in effect.

(x) A Notice of Borrowing or Notice of Issuance, as applicable, relating to the
Initial Extension of Credit.

(xi) [Reserved].

(xii) A favorable opinion of Andrews Kurth LLP, counsel for the Loan Parties, in
form reasonably acceptable to the Administrative Agent.

 

-38-



--------------------------------------------------------------------------------

(xiii) Favorable opinions of Brownstein Hyatt Farber Schreck, P.C., local
counsel for the Loan Parties, in substantially the form reasonably acceptable to
the Administrative Agent.

(xiv) A favorable opinion of Steven L. Scheinthal, General Counsel for the
Borrower, in form reasonably acceptable to the Administrative Agent.

(xv) Deeds of trust, trust deeds and mortgages in substantially the form of
Exhibit H hereto (with such changes as may be required to account for local law
matters) and otherwise in form and substance satisfactory to the Collateral
Agent, covering the Mortgaged Properties as of the Closing Date (together with
each other mortgage delivered pursuant to Section 5.01(l), in each case as
amended, amended and restated, supplemented or modified the “Mortgages”), duly
executed by the Borrower or such other appropriate Loan Party, together with
such certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a lien under
Applicable Law, and such financing statements and any other instruments
necessary to grant a mortgage lien under the Applicable Laws of any applicable
jurisdiction, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent.

(xvi) With respect to each Mortgage, a policy of title insurance (or marked up
title insurance commitment or pro forma policy having the effect of a policy of
title insurance) insuring the Lien of such Mortgage as a valid first mortgage
Lien on the Mortgaged Property and fixtures described therein in the amount
equal to not less than 115% of the fair market value of such Mortgaged Property
and fixtures, which fair market value is set forth on Schedule 3.01(a)(xvi),
which policy (or such marked-up commitment) (each, a “Title Policy”) shall
(A) be issued by the Title Company, (B) to the extent necessary, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be reasonably acceptable to the Collateral Agent, (C) contain a “tie-in”
or “cluster” endorsement, if available under Applicable Law (i.e., policies
which insure against losses regardless of location or allocated value of the
insured property up to a stated maximum coverage amount), (D) have been
supplemented by such endorsements as shall be reasonably requested by the
Collateral Agent, and (E) contain no exceptions to title other than exceptions
reasonably acceptable to the Collateral Agent.

(xvii) With respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the Title Policy/ies and endorsements contemplated above.

(xviii) Evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above.

(xix) With respect to each Mortgaged Property, each Loan Party shall have made
all notifications, registrations and filings, to the extent required by, and in
accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property.

 

-39-



--------------------------------------------------------------------------------

(xx) A completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property.

(xxi) Appraisals for the Mortgaged Properties that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance satisfactory to the Collateral Agent.

(xxii) A survey with respect to each Mortgaged Property to the extent required
by the Administrative Agent.

(xxiii) Evidence of the insurance required by the terms of the Mortgages and
other Loan Documents.

(xxiv) With respect to each Mortgaged Property, to the extent required by the
Administrative Agent a Phase I environmental assessment and such other
environmental report reasonably requested by the Administrative Agent by an
environmental engineering firm and satisfactory to the Administrative Agent
showing no environmental conditions in violation of Environmental Laws or
liabilities under Environmental Laws.

(xxv) Such other consents, agreements and confirmations of third parties as the
Administrative Agent may deem necessary or desirable and evidence that all other
actions that the Administrative Agent may deem necessary or desirable in order
to create valid first and subsisting Liens on the property described in the
Mortgages has been taken.

(xxvi) The Existing Debt shall be repaid in full and terminated and all
collateral security therefor shall be released, and the Administrative Agent
shall have received a pay-off letter in form and substance satisfactory to it
evidencing such repayment, termination, reconveyance and release.

(xxvii) The Intercreditor Agreement, duly executed by the parties thereto.

(xxviii) A Perfection Certificate, duly executed by the Loan Parties.

(b) The Administrative Agent shall have received satisfactory confirmation that
the Facilities shall have been rated by each of Moody’s and S&P.

(c) Since December 31, 2006, there shall not have occurred any change,
development, event or circumstance which in the opinion of the Lenders could
reasonably be expected to have a Material Adverse Effect and the Administrative
Agent shall not have become aware of any information or other matter that is
inconsistent in a material and adverse manner with any information or other
material theretofore disclosed to the Administrative Agent.

(d) The Administrative Agent shall have received all fees, and the
Administrative Agent shall have received all reasonable expenses (including the
accrued reasonable fees and expenses of counsel to the Administrative Agent,
including local counsel) required to be paid, reimbursed or delivered on or
before the Closing Date.

 

-40-



--------------------------------------------------------------------------------

(e) The Administrative Agent shall be satisfied that there are no encumbrances
on any material real property owned by the Borrower or any of its Subsidiaries
other than Permitted Liens.

(f) [Reserved].

(g) Concurrently with the initial borrowing hereunder, the First Lien Loan
Documents shall be fully executed and delivered, and not more than $210,000,000
shall be borrowed under the First Lien Loan Documents, the proceeds to be
applied, along with the proceeds of the Advances hereunder, to fund the
Transactions.

(h) The Borrower shall have paid to the Administrative Agent and the Lenders the
fees set forth or referenced in Section 2.08 and any other accrued and unpaid
fees or commissions due hereunder (including, without limitation, legal fees and
expenses) and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.

(i) The Administrative Agent shall have received (i) copies of the most recent
Gaming Authority gaming audit reports of the Borrower’s operations and the
results of such audit reports shall be reasonably satisfactory to the
Administrative Agent and (ii) reasonable confirmation from the Borrower that all
Gaming Licenses are in full force and effect as of the Closing Date and that the
Loan Parties are in good standing with all applicable Gaming Authorities.

(j) All opinions, certificates and other instruments and all proceedings in
connection with the transactions contemplated by this Agreement shall be
satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

SECTION 3.02. [Reserved].

SECTION 3.03. [Reserved].

SECTION 3.04. [Reserved].

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties. Each of the
Borrower and its Subsidiaries represents and warrants as follows:

(a) Organization; Power; Qualification. The Borrower and each of its
Subsidiaries (i) is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is duly qualified and in good standing as a foreign
corporation in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed would not be reasonably
likely to have a Material Adverse Effect and (iii) has all requisite corporate
or limited liability company power and authority (including,

 

-41-



--------------------------------------------------------------------------------

without limitation, all Governmental Authorizations) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non assessable and free and clear of all
Liens, except those created under the Collateral Documents.

(b) Ownership. Set forth on Schedule 4.01(b) hereto is a complete and accurate
list of all Subsidiaries of each Loan Party, showing as of the date hereof (as
to each such Subsidiary) the jurisdiction of its organization, the number of
shares of each class of its Equity Interests authorized, and the number
outstanding, if any, on the date hereof and the percentage of each such class of
its Equity Interests owned (directly or indirectly) by such Loan Party and the
number of shares covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof. All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries have been validly
issued with respect to those Subsidiaries which are corporations, are fully paid
and non assessable, and are owned by such Loan Party or one or more of its
Subsidiaries free and clear of all Liens, except those created under the
Collateral Documents.

(c) Authorization of Agreement, Loan Documents and Borrowing. The execution,
delivery and performance by such Loan Party of each Loan Document to which it is
or is to be a party, and the consummation of the transactions contemplated
hereby, are within such Loan Party’s corporate or limited liability company
powers, have been duly authorized by all necessary corporate or limited
liability company action, and do not (i) contravene such Loan Party’s
constitutive or governing documents, (ii) violate any law, rule, regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default or require any payment to be made under, any contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument binding
on or affecting any Loan Party, any of its Subsidiaries or any of their
properties which breach or conflict could reasonably be expected to have a
Material Adverse Effect or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries. None of such Loan Parties or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, the
violation or breach of which would be reasonably likely to have a Material
Adverse Effect.

(d) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrower and its Subsidiaries has the right, power and authority and has taken
all necessary corporate, limited liability company and other action to authorize
the execution, delivery and performance of this Agreement and each of the other
Loan Documents to which it is a party in accordance with their respective terms.
This Agreement and each of the other Loan Documents have been duly executed and
delivered by the duly authorized officers of the Borrower and each of its
Subsidiaries party thereto, and each such document constitutes the legal, valid
and binding obligation of the Borrower or its Subsidiary party thereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

(e) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by the Borrower and its Subsidiaries of the
Loan Documents to which each such Person is a party, in accordance with their
respective terms, the

 

-42-



--------------------------------------------------------------------------------

Borrowings hereunder and the transactions contemplated hereby do not and will
not, by the passage of time, the giving of notice or otherwise, (i) violate any
Applicable Law relating to the Borrower or any of its Subsidiaries where the
failure to obtain such Governmental Authorization could reasonably be expected
to have a Material Adverse Effect, (ii) conflict with any Governmental Approval
relating to such Person, which could reasonably be expected to have a Material
Adverse Effect or (iii) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority or other
Governmental Approval and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement other than consents, authorizations, filings or other acts or
consents the failure to obtain or make which could not reasonably be expected to
have a Material Adverse Effect and other than consents or filings under the UCC
and other than approval of the pledge of Equity Interests of the Loan Parties
that hold Gaming Licenses by the Gaming Authorities.

(f) Compliance with Law; Governmental Approvals. Each of the Borrower and its
Subsidiaries (i) has all Governmental Approvals required by any Applicable Law
for it to conduct its business, each of which is in full force and effect, is
final and not subject to review on appeal and is not the subject of any pending
or, to the best of its knowledge, threatened attack by direct or collateral
proceeding, (ii) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (iii) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (i),
(ii) or (iii) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.

(g) [Reserved].

(h) [Reserved].

(i) Financial Statements. The audited Consolidated balance sheet of the Borrower
and its Subsidiaries as at December 31, 2005 and the related audited
Consolidated statement of income and Consolidated statement of cash flows of the
Borrower and its Subsidiaries for the Fiscal Year then ended and, accompanied by
an unqualified opinion of Pricewaterhouse Coopers, independent public
accountants, fairly present the Consolidated financial condition of the Borrower
and its Subsidiaries as of such date and the Consolidated results of operations
of the Borrower and its Subsidiaries for the periods ended on such date, in each
case all in accordance with GAAP applied on a consistent basis. The unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2006 and the related unaudited Consolidated statement of income and
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the Fiscal Year then ended, and the financial information as presented in
Borrower’s Form 8-K dated April 30, 2007, each fairly present the Consolidated
financial condition of the Borrower and its Subsidiaries as of such date and the
Consolidated results of operations of the Borrower and its Subsidiaries for the
periods ended on such date, in each case all in accordance with GAAP applied on
a consistent basis. Since December 31, 2005 there has been no Material Adverse
Effect.

(j) Pro Forma Financial Statements. The Consolidated pro forma balance sheet of
the Borrower and its Subsidiaries as at March 31, 2007, and the related
Consolidated pro forma statements of income of the Borrower and its Subsidiaries
for the year then ended, certified by the Chief Financial Officer of the
Borrower, copies of which have been furnished to the Administrative

 

-43-



--------------------------------------------------------------------------------

Agent, fairly present the Consolidated pro forma financial condition of the
Borrower and its Subsidiaries as at such date and the Consolidated pro forma
results of operations of the Borrower and its Subsidiaries for the period ended
on such date, in each case giving effect to the transactions contemplated
hereby.

(k) Projections. The Consolidated projections, forecasted balance sheet,
statement of income and statement of cash flows of the Borrower and its
Subsidiaries delivered to the Administrative Agent pursuant to
Section 3.01(a)(vii), and of each of the Borrower and its Subsidiaries and of
the Borrower and its Subsidiaries delivered to the Administrative Agent pursuant
to Section 5.03, were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial performance.

(l) Information Memorandum. All written information (other than projections)
that has been or will hereafter be made available to the Administrative Agent,
any Arranger, any other Lender or any potential Lender by the Borrower or any of
its representatives in connection with preparation of the Information Memorandum
pertaining to the Loan Parties taken as a whole is and will be, as of the dates
on which such information was provided or to which such information relates,
complete and correct in all material respects and does not or will not, as of
the dates on which such information was or is to be provided or to which such
information relates, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which such statements
were or are made and all projections, if any, that have been or will be prepared
by the Borrower and made available to the Administrative Agent, any Arranger,
any other Lender or any potential Lender in connection with the Loan Documents
have been or will be prepared in good faith based upon reasonable assumptions at
the time they were made (it being understood that such projections are subject
to significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and that no assurance can be given that the projections will
be realized).

(m) Margin Stock. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Advance will be used directly or indirectly to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.

(n) Investment Company Act. Neither any Loan Party nor any of its Subsidiaries
is an “investment company”, or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company”, as such terms are defined
in the Investment Company Act of 1940, as amended. Neither the making of any
Advances, nor the issuance of any Letters of Credit, nor the application of the
proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

(o) Other Agreements. Neither any Loan Party nor any of its Subsidiaries is a
party to any indenture, loan or credit agreement or any lease or other agreement
or instrument or subject to any charter or constitutive or corporate restriction
that would be reasonably likely to have a Material Adverse Effect.

 

-44-



--------------------------------------------------------------------------------

(p) Perfection. All filings and other actions necessary or desirable to perfect
and protect the security interest in the Collateral created under the Collateral
Documents have been duly made or taken or otherwise provided in a manner
reasonably satisfactory to the Administrative Agent for and are in full force
and effect, except for delivery of the stock certificates of the Loan Parties
which hold Gaming Licenses pursuant to the Security Agreement, and the
Collateral Documents create, or will create, upon delivery of such certificate,
in favor of the Collateral Agent for the benefit of the Secured Parties a valid
and, together with such filings and other actions, perfected first priority
security interest in the Collateral (other than Equity Interests in Unrestricted
Subsidiaries) and perfected first priority security interest in Equity Interests
issued by Subsidiaries to the extent not prohibited by the terms of financing
arrangements of the Subsidiaries, in each case subject to Permitted Liens and
securing the payment of the Secured Obligations, and all filings and other
actions necessary or desirable to perfect and protect such security interest
have been duly taken or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
liens and security interests created or permitted under the Loan Documents and
Permitted Liens.

(q) Solvency. Immediately following the making of Initial Extension of Credit
and after giving effect to the application of the proceeds of the Initial
Extension of Credit, the Borrower and its Subsidiaries on a Consolidated basis
will be Solvent. The Borrower does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash anticipated to be received by it or
any such Subsidiary and the timing of the amounts of cash anticipated to be
payable on or in respect of its Debt or the Debt of any such Subsidiary.

(r) Environmental Laws. (i) The operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past non-compliance with such
Environmental Laws and Environmental Permits has been resolved without material
ongoing obligations or costs, and no circumstances exist that would be
reasonably likely to (A) form the basis of an Environmental Action against any
Loan Party or any of its Subsidiaries or any of their properties that would have
a Material Adverse Effect or (B) cause any such property to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

(ii) None of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; there are no and never have been any underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned or operated by any Loan Party or any
of its Subsidiaries in violation of Environmental Laws or, to the best of its
knowledge, on any property formerly owned or operated by any Loan Party or any
of its Subsidiaries in violation of Environmental Laws; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries in violation of Environmental Laws; and
Hazardous Materials have not been released, discharged or disposed of on any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries in violation of Environmental Laws.

 

-45-



--------------------------------------------------------------------------------

(iii) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in accordance with Environmental Laws.

(s) (i) Neither any Loan Party nor any of its Subsidiaries is party to any tax
sharing agreement other than a tax sharing agreement with the Parent or as
otherwise approved by the Administrative Agent.

(ii) Each Loan Party and each of its Subsidiaries and Affiliates has filed, has
caused to be filed or has been included in all tax returns (Federal, state,
local and foreign) required to be filed and has paid all taxes shown thereon to
be due, together with applicable interest and penalties.

(t) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
would be reasonably likely to have a Material Adverse Effect.

(u) [Reserved].

(v) Set forth on Schedule 4.01(v) hereto is a complete and accurate list of all
Surviving Debt, showing as of the date hereof the obligor and the principal
amount outstanding thereunder, the maturity date thereof.

(w) Set forth on Schedule 4.01(w) hereto is a complete and accurate list of all
Liens on the property or assets of the Borrower or any of its Subsidiaries,
showing as of the date hereof the principal amount of the obligations secured
thereby.

(x) Schedules 8(a) and 8(b) to the Perfection Certificate dated the Closing Date
contain a true and complete list of each interest in Real Property (i) owned by
any Loan Party as of the date hereof and describes the type of interest therein
held by such Loan Party and whether such owned Real Property is leased and if
leased whether the underlying lease contains any option to purchase all or any
portion of such Real Property or any interest therein or contains any right of
first refusal relating to any sale of such Real Property or any portion thereof
or interest therein and (ii) leased, subleased or otherwise occupied or utilized
by any Loan Party, as lessee, sublessee, franchisee or licensee, as of the date
hereof and describes the type of interest therein held by such Loan Party and,
in each of the cases described in clauses (i) and (ii) of this Section 4.01(x),
whether any lease requires the consent of the landlord or tenant thereunder, or
other party thereto, to the Transactions.

(y) Set forth on Schedule 4.01(y) hereto is a complete and accurate list of all
Investments held by any Loan Party or any of its Subsidiaries on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

(z) [Reserved].

 

-46-



--------------------------------------------------------------------------------

(aa) Material Contracts. Set forth on Schedule 4.01(aa) hereto is a complete and
accurate list of all Material Contracts of each Loan Party and its Subsidiaries
as of the Closing Date, showing as of the Closing Date the parties, subject
matter and term thereof. Each such Material Contract (i) has been duly
authorized, executed and delivered by all parties thereto, (ii) has not been
amended or otherwise modified, (iii) is in full force and effect and is binding
upon and enforceable against all parties thereto in accordance with its terms,
and (iv) there exists no default under any Material Contract by any party
thereto, except, with respect to clauses (ii) and (iii) after the Closing Date,
to the extent such Material Contract has been appropriately replaced with other
agreements reasonably satisfactory to the Administrative Agent.

(bb) Employee Relations. Each of the Borrower and its Subsidiaries is not, as of
the Closing Date, party to any collective bargaining agreement nor has any labor
union been recognized as the representative of its employees except as set forth
on Schedule 4.01(bb). The Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect.

(cc) Burdensome Provisions. No Subsidiary is party to any agreement or
instrument or otherwise subject to any restriction or encumbrance that restricts
or limits its ability to make dividend payments or other distributions in
respect of its Equity Interests to the Borrower or any Subsidiary or to transfer
any of its assets or properties to the Borrower or any other Subsidiary in each
case other than existing under or by reason of the Loan Documents or Applicable
Law.

(dd) Litigation. Except for matters existing on the Closing Date and set forth
on Schedule 4.01(dd), there are no actions, suits or proceedings pending nor, to
the knowledge of the Borrower, threatened against or in any other way relating
adversely to or affecting the Borrower or any Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that (i) have or could reasonably be
expected to have a Material Adverse Effect, or (ii) materially adversely affect
the enforceability of the Loan Documents.

(ee) (i) No ERISA Event that would reasonably be expected to have a Material
Adverse Effect has occurred or is reasonably expected to occur with respect to
any Plan.

(ii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lenders, is complete and accurate in all
material respects and fairly presents the funding status of such Plan, and since
the date of such Schedule B there has been no material adverse change in such
funding status.

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any material Withdrawal Liability to any
Multiemployer Plan.

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(ff) The Borrower has insurance in full force and effect which satisfies the
requirements of Section 5.01(e).

 

-47-



--------------------------------------------------------------------------------

(gg) No event of default (or condition which would constitute an event of
default with the giving of notice or the passage of time) under any material
capital stock, financing agreements, lease agreements or other Material
Contracts of the Borrower or any of its Subsidiaries has occurred or is
continuing.

(hh) Each Loan Party is in compliance in all material respects with the
requirements of all Applicable Laws (including, without limitation, the Patriot
Act), rules, regulations and all orders, writs, injunctions, decrees,
determinations or awards applicable to it or to its properties, except in such
instances in which (i) such requirement of law, rule, regulation, order, writ,
injunction, decree, determination or award is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

(ii) None of the Loan Parties or any of their Subsidiaries is (i) named on the
list of Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or (ii)(A) an agency of
the government of a country, (B) an organization controlled by a country, or
(C) a person resident in a country that is subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, and the proceeds from any Advances hereunder will not be
used to fund any operations in, finance any investments or activities in, or
make any payments to, any such country, agency, organization or person.

(jj) No Debt other than the Debt in respect of the Obligations under the Loan
Documents has been designated as “Designated Senior Debt” (or any comparable
term) under any instrument, indenture, loan or credit or similar agreement
evidencing any Debt that is subordinated to the Obligations under the Loan
Documents.

(kk) The Borrower and each of its Subsidiaries have valid fee, leasehold or
other interests in all Real Property which they use in their respective
businesses, as well as good and marketable title to all their other property,
and none of such property is subject to any Lien, except as permitted in
Section 5.02(b). The Borrower and each of its Subsidiaries own, or possess the
right to use, all trademarks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intangible assets that are used in the conduct of
their respective businesses as now operated, and none of such items, to the best
knowledge of the Borrower, conflicts with, infringe, misappropriate, dilute,
misuse or otherwise violate the intellectual property rights of any other Person
to the extent that such conflict, infringement, misappropriation, dilution,
misuse or violation would reasonably be expected to have a Material Adverse
Effect.

(ll) Gaming Matters. Except as set forth on Schedule 4.01(ll), Borrower, and its
Subsidiaries, have obtained (i) approval for all Gaming Licenses necessary or
appropriate to conduct their businesses and operations conducted or as
contemplated to be conducted, and (ii) as of the Closing Date, all required
approvals from Gaming Authorities of the transactions contemplated hereby and by
the other Loan Documents, subject to the provisions of such approvals or
conditions in respect of the Gaming License as are satisfactory to the
Administrative Agent.

 

-48-



--------------------------------------------------------------------------------

SECTION 4.02. Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article IV and all
representations and warranties contained in any certificate or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, each
of the Borrower and its Subsidiaries will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all Applicable Laws, rules, regulations
and orders the non-compliance with which would be reasonably expected to have a
Material Adverse Effect, such compliance to include, without limitation,
compliance with the Patriot Act and Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained and if the contest
stays enforcement of the Lien.

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Subsidiaries to obtain and renew, all Environmental Permits necessary for
its operations and properties; and conduct, and cause each of its Subsidiaries
to conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties in accordance with the
requirements of all Environmental Laws, in each case where failure would be
reasonably expected to have a Material Adverse Effect; provided, however, that
neither the Borrower nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such
circumstances.

(d) Compliance with ERISA. In addition to and without limiting the generality of
Section 5.01(a), (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of

 

-49-



--------------------------------------------------------------------------------

which could be a liability to the PBGC or to a Multiemployer Plan, (iii) not
participate in any prohibited transaction that could result in any civil penalty
under ERISA or tax under the Internal Revenue Code and (iv) operate each
Employee Benefit Plan in such a manner that will not incur any tax liability
under Section 4980B of the Internal Revenue Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Internal Revenue Code
and (b) furnish to the Administrative Agent upon the Administrative Agent’s
request such additional information about any Employee Benefit Plan as may be
reasonably requested by the Administrative Agent.

(e) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations and such insurance shall be maintained in such amounts and covering
such risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or any
of its Subsidiaries operates. The Administrative Agent shall have received a
copy of, or a certificate as to coverage under, the insurance policies required
by Section 3.01(a)(xxiii) and the applicable provisions of the Loan Documents,
each of which shall be endorsed or otherwise amended to include a “standard” or
“New York” lender’s loss payable or mortgagee endorsement (as applicable) and
shall name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent.

(f) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time require, if at any time the area in which any
improvements are located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.

(g) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises, except as permitted herein and except
where the failure would not reasonably be expected to cause a Material Adverse
Effect. Maintain and operate its business in substantially the same manner as
operated and conducted on the Closing Date

(h) Visitation Rights. At any reasonable time and from time to time and, unless
an Event of Default or Default has occurred and is continuing, upon reasonable
notice subject to applicable Gaming Laws, permit any of the Agents or any of the
Lenders, or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Borrower and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of the Borrower and any of its Subsidiaries with any of
their officers or directors and with their independent certified public
accountants, all at the expense of the Borrower.

(i) Accounting Methods and Financial Records. Maintain a system of accounting,
and keep proper books, records and accounts (which shall be true and complete in
all material respects) as may be required or as may be necessary to permit the
preparation of financial statements in accordance with GAAP and in compliance
with the regulations of any Governmental Authority having jurisdiction over it
or any of its properties.

 

-50-



--------------------------------------------------------------------------------

(j) Maintenance of Properties, Etc. (i) Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and (ii) from time to time make or cause to be
made, and cause each of its Subsidiaries to make or cause to be made, all
appropriate repairs, renewals and replacements thereof except where failure to
do so would not materially adversely affect the use of the related property.

(k) [Reserved].

(l) Covenant to Guarantee Obligations and Give Security. Upon (x) the request of
the Collateral Agent following the occurrence and during the continuance of an
Event of Default, (y) the formation or acquisition of any new direct or indirect
Subsidiary by the Borrower or any of its Subsidiaries or (z) the acquisition of
any material property by the Borrower or any of its Subsidiaries, and such
property, in the judgment of the Collateral Agent, shall not already be subject
to a perfected security interest having the priority required under the
applicable Collateral Documents in favor of the Collateral Agent for the benefit
of the Secured Parties, then in each case at the Borrower’s expense:

(i) in connection with the formation or acquisition of a Subsidiary, within 15
days after such formation or acquisition, cause each such Subsidiary, and cause
each direct and indirect parent of such Subsidiary (if it has not already done
so), to duly execute and deliver to the Collateral Agent a guaranty or guaranty
supplement, in form and substance satisfactory to the Collateral Agent,
guaranteeing the other Loan Parties’ obligations under the Loan Documents,

(ii) within 15 days after (A) such request, furnish to the Collateral Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Collateral Agent and
(B) such formation or acquisition, furnish to the Collateral Agent a description
of the real and personal properties of such Subsidiary or the real and personal
properties so acquired, in each case in detail satisfactory to the Collateral
Agent,

(iii) within 30 days after (A) such request or acquisition of property by the
Borrower or any of its Subsidiaries, duly execute and deliver, and cause each
Subsidiary of the Borrower to duly execute and deliver, to the Collateral Agent
such additional mortgages, deeds of trust, pledges, assignments, security
agreement supplements, intellectual property security agreement supplements and
other security agreements as specified by, and in form and substance
satisfactory to the Collateral Agent, securing payment of all the Secured
Obligations of such Subsidiary of the Borrower under the Loan Documents and
constituting valid and enforceable perfected Liens subject only to Permitted
Liens or other Liens reasonably acceptable to the Collateral Agent on all such
properties and (B) such formation or acquisition of any new Subsidiary, duly
execute and deliver and cause each Subsidiary to duly execute and deliver to the
Collateral Agent mortgages, deeds of trust, pledges, assignments, security
agreement supplements, intellectual property security agreement supplements and
other security agreements as specified by, and in form and substance
satisfactory to the Collateral Agent, securing payment of all of the obligations
of such Subsidiary under the Loan Documents; provided that if such new property
is Equity Interests in a CFC, only 66% of such voting Equity Interests and 100%
of such non-voting Equity Interests (to the extent and for so long as the pledge
of any greater percentage would have material adverse tax consequences for the
Borrower) shall be pledged in favor of the Secured Parties,

 

-51-



--------------------------------------------------------------------------------

(iv) within 30 days after such request, formation or acquisition, take, and
cause each such Subsidiary of the Borrower and each newly acquired or newly
formed Subsidiary to take, whatever action (including, without limitation, the
filing of Uniform Commercial Code financing statements, the recording of
mortgages or deeds of trust, the giving of notices and the endorsement of
notices on title documents) may be necessary or advisable in the opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the mortgages, deeds of trust, pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and security agreements delivered pursuant to this
Section 5.01(l), enforceable against all third parties in accordance with their
terms,

(v) within 60 days after such formation or acquisition, deliver to the
Collateral Agent, upon the request of the Collateral Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the Collateral
Agent and the other Secured Parties, of counsel for the Loan Parties acceptable
to the Collateral Agent as to (1) the matters contained in clauses (i),
(iii) and (iv) above (2) such guaranties, guaranty supplements, pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and security agreements being legal, valid and binding
obligations of each Loan Party thereto enforceable in accordance with their
terms, as to the matters contained in clause (iv) above, and (3) such
recordings, filings, notices, endorsements and other actions being sufficient to
create valid perfected Liens on such properties,

(vi) as promptly as practicable after such request, formation or acquisition,
deliver, upon the request of the Collateral Agent in its sole discretion, to the
Collateral Agent with respect to each parcel of Real Property owned, leased or
otherwise held by the Borrower or any of its Subsidiaries and each newly
acquired or newly formed Subsidiary title reports, surveys, counsel opinions and
other reports, each in scope, form and substance satisfactory to the Collateral
Agent to the extent not previously provided; provided, however, that to the
extent that the Borrower or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the Collateral
Agent, and

(vii) at any time and from time to time, promptly execute and deliver, and cause
to execute and deliver, each Subsidiary of the Borrower and each newly acquired
or newly formed Subsidiary any and all further instruments and documents and
take, and cause each Subsidiary of the Borrower and each newly acquired or newly
formed Subsidiary to take, all such other action as the Collateral Agent may
deem necessary or desirable in obtaining the full benefits of, or in perfecting
and preserving the Liens of, such guaranties, mortgages, deeds of trust,
pledges, assignments, security agreement supplements, intellectual property
security agreement supplements and security agreements.

(m) Further Assurances.

(i) Promptly upon request by the Administrative Agent, correct, and cause each
of its Subsidiaries promptly to correct, any material defect or error that may
be discovered in any Loan Document or in the execution, acknowledgment, filing
or recordation thereof, and

 

-52-



--------------------------------------------------------------------------------

(ii) Promptly upon request by the Administrative Agent, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, conveyances, pledge agreements, mortgages,
deeds of trust, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Administrative Agent, may reasonably
require from time to time in order to (A) carry out more effectively the
purposes of the Loan Documents, (B) to the fullest extent permitted by
Applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

(n) Preparation of Environmental Reports. At the request of the Administrative
Agent or the Collateral Agent from time to time on account of a material
environmental condition relating to any of the properties described in the
Mortgages or during the continuance of an Event of Default, but in any event no
more than once during any year, provide to the Lenders within 60 days after such
request, at the expense of the Borrower, an environmental site assessment report
for any of its or its Subsidiaries’ properties described in the Mortgages,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent or the Collateral Agent, indicating the presence or absence
of Hazardous Materials and the estimated cost of any compliance, removal or
remedial action as required by Environmental Laws in connection with any
Hazardous Materials on such properties; without limiting the generality of the
foregoing, if the Administrative Agent or the Collateral Agent determines at any
time that a material risk exists that any such report will not be provided
within the time referred to above, the Administrative Agent or the Collateral
Agent may retain an environmental consulting firm to prepare such report at the
expense of the Borrower, and the Borrower hereby grants and agrees to cause any
Subsidiary that owns any property described in the Mortgages to grant at the
time of such request to the Agents, the Lenders, such firm and any agents or
representatives thereof an irrevocable non exclusive license, subject to the
rights of tenants and to the requirement that business operations not be
substantially impaired or limited, to enter onto their respective properties to
undertake such an assessment.

(o) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations in respect of all leases of Real Property to which the Borrower
or any of its Subsidiaries is a party as the tenant, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, would not be
reasonably likely to have a Material Adverse Effect.

(p) Hedging. Within 90 days of the Closing Date hedge the floating interest
expense of Funded Debt of the Borrower and its Subsidiaries for at least three
years after the Closing Date, by maintaining one or more interest rate Hedge
Agreements with any of the Lenders (or with another financial institution
approved by the Administrative Agent in writing) in such aggregate notional
amount as is necessary so that, with respect to at least 30% of the outstanding

 

-53-



--------------------------------------------------------------------------------

principal balance as of the Closing Date of all Funded Debt of the Borrower and
its Subsidiaries, the obligations of the Borrower and its Subsidiaries to make
floating rate payments thereunder over such three years will be hedged with
fixed rate payments to be paid by the Borrower and its Subsidiaries under such
Hedge Agreements, all upon terms and subject to such conditions as shall be
reasonably acceptable to the Administrative Agent and the Lender entering into
such transaction with the Borrower or any other applicable Subsidiary. Any
prepayment, acceleration, reduction, increase or any other change in the terms
of the Advances hereunder will not alter the notional amount of any such
interest rate Hedge Agreements or otherwise affect the obligation of the
Borrower or any of its Subsidiaries to continue making payments under any such
interest rate Hedge Agreements, which will remain in full force and effect
notwithstanding any such prepayment, acceleration, reduction, increase or
change, subject to the terms of such interest rate Hedge Agreements.

(q) Performance of Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
(to the extent necessary in the exercise of its reasonable business judgment)
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms and, upon request of the Administrative
Agent, make to each other party to each such Material Contract such demands and
requests for information and reports or for action as the Borrower or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, would not be reasonably likely to have
a Material Adverse Effect.

(r) Equity Interest of Borrower’s Subsidiaries. The Borrower shall own at all
times 100% of the Equity Interests in each of its Subsidiaries.

(s) Capital Expenditures. Make capital expenditures for maintenance in the
amount of no less than $7,500,000 in the aggregate for the Borrower and its
Subsidiaries during each period of four consecutive fiscal quarters of the
Borrower.

(t) Gaming Licenses. (a) Ensure that all necessary Gaming Licenses from any
Gaming Authority for the ownership, use, or operation of the businesses or
properties owned or operated by each Borrower and its Subsidiaries are in full
force and effect, and (b) comply, in all material respects, with all of the
provisions thereof applicable to them.

(u) Post-Closing Matters. The Borrower shall execute and deliver the documents
and complete the tasks set forth on Schedule 5.01(u), in each case within the
time limits specified on such schedule.

SECTION 5.02. Negative Covenants. Until all of the Obligations have been paid
and satisfied in full, the Borrower has not and will not permit any of its
Subsidiaries to:

(a) Limitations on Indebtedness. Create, incur, assume or suffer to exist any
Debt except:

(i) Debt incurred pursuant to the Loan Documents (excluding Hedge Agreements
permitted pursuant to the following clause (ii)) and First Lien Loan Documents
in an amount not to exceed the Cap Amount;

 

-54-



--------------------------------------------------------------------------------

(ii) Debt incurred in connection with a Hedge Agreements (A) with a counterparty
and upon terms and conditions (including interest rate) reasonably satisfactory
to the Administrative Agent or (B) required pursuant to Section 5.01(p);
provided that any counterparty that is a Lender shall be deemed satisfactory to
the Administrative Agent;

(iii) Debt existing on the Closing Date and not otherwise permitted under this
Section and listed on Schedule 4.01(v), and the renewal, refinancing, extension
and replacement (but not the increase in the aggregate principal amount)
thereof; and listed on Schedule 4.01(v) and any refinancings, refundings,
renewals or extensions thereof; provided that (A) the principal amount of such
Debt is not increased at the time of such refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (B) any refinancing, refunding, renewal or extension of any
Subordinated Debt shall be (1) on subordination terms at least as favorable to
the Lenders, (2) no more restrictive on the Borrower and its Subsidiaries than
the Subordinated Debt being refinanced, refunded, renewed or extended and (3) in
an amount not more than the amount outstanding at the time of such refinancing,
refunding, renewal or extension;

(iv) Debt of the Borrower and its Subsidiaries incurred in connection with
Capitalized Leases in an aggregate amount not to exceed $12,000,000 on any date
of determination;

(v) purchase money Debt of the Borrower and its Subsidiaries in an aggregate
amount not to exceed $12,000,000 on any date of determination;

(vi) Debt of a Person existing at the time such Person became a Subsidiary or
assets were acquired from such Person, to the extent such Debt was not incurred
in connection with or in contemplation of such Person becoming a Subsidiary or
the acquisition of such assets, not to exceed in the aggregate at any time
outstanding $30,000,000;

(vii) Guaranties in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders;

(viii) Guaranties with respect to Debt permitted pursuant to clauses (i) through
(v) of this subsection;

(ix) additional Subordinated Debt so long as after giving effect to such
Subordinated Debt the Leverage Ratio would be less than or equal to .25 below
the applicable Leverage Ratio set forth in Section 5.04(a) calculated on a pro
forma basis on the date of the last quarter reported and the Interest Coverage
Ratio (as defined in the First Lien Credit Agreement) would be at least .25
greater than the applicable Interest Coverage Ratio set forth in Section 5.04(b)
of the First Lien Credit Agreement calculated on a pro forma basis on the date
of the last quarter reported; provided that in the case of each issuance of
Subordinated Debt, (A) no Default or Event of Default shall have occurred and be
continuing or would be caused by the issuance of such Subordinated Debt, and
(B) the Administrative Agent shall have received satisfactory written evidence
that the Borrower would be in compliance with all covenants contained in this
Agreement on a pro forma basis after giving effect to the issuance of any such
Subordinated Debt;

 

-55-



--------------------------------------------------------------------------------

(x) Additional Debt not otherwise permitted pursuant to this Section in an
aggregate amount outstanding not to exceed $12,000,000;

(xi) Debt incurred in the ordinary course of business in respect of obligations
of the Borrower or any Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services that
are paid by the Borrower or such Subsidiary in accordance with the applicable
payment terms; and

(xii) Debt of any Loan Party owed to any other Loan Party in an aggregate amount
not to exceed $60,000,000;

provided that no agreement or instrument with respect to Debt permitted to be
incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of the Borrower to make any
payment to the Borrower or any of its Subsidiaries (in the form of dividends,
intercompany advances or otherwise) for the purpose of enabling the Borrower to
pay the Obligations.

(b) Limitations on Liens. Create, incur, assume or suffer to exist any Lien on
or with respect to any of its assets or properties (including, without
limitation, shares of Equity Interests), real or personal, whether now owned or
hereafter acquired, except:

(i) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP and otherwise comply with
the provisions of Section 5.01(b);

(ii) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (A) which are not overdue for a period of more than thirty
(30) days or (B) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP
and if the contest stays enforcement of the Lien;

(iii) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;

(iv) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate do not, in any case, detract from the value of such
property or impair the use thereof in the ordinary conduct of business;

(v) Liens of the Administrative Agent and Collateral Agent for the benefit of
the Secured Parties under the Loan Documents and the Liens of the First Lien
Administrative Agent for the benefit of the First Lien Secured Parties under the
First Lien Loan Documents provided that such Lien shall be subject and
subordinated to the Lien granted to the Administrative Agent and Collateral
Agent and shall be subject to the provisions of the Intercreditor Agreement;

 

-56-



--------------------------------------------------------------------------------

(vi) Liens existing on any asset of any Person at the time such Person becomes a
Subsidiary or is merged or consolidated with or into a Subsidiary which (i) were
not created in contemplation of or in connection with such event and (ii) do not
extend to or cover any other property or assets of the Borrower or any
Subsidiary, so long as any Debt related to any such Liens is permitted under
Section 5.02(a)(vi);

(vii) Liens not otherwise permitted hereunder securing obligations not at any
time exceeding in the aggregate $12,000,000;

(viii) Liens not otherwise permitted by this Section and in existence on the
Closing Date and described on Schedule 4.01(w);

(ix) Liens securing Debt permitted under Sections 5.02(a)(v) and (vi); provided
that (A) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset, (B) such Liens do not at any time
encumber any property other than the property financed by such Debt, (C) the
amount of Debt secured thereby is not increased and (D) the principal amount of
Debt secured by any such Lien shall at no time exceed one hundred percent
(100%) of the original purchase price or lease payment amount of such property
at the time it was acquired;

(x) Deposits or pledges to secure the performance of bids, tenders, contracts
(other than contracts for the payment of Debt), leases, or other similar
obligations arising in the ordinary course of business; and

(xi) Liens securing obligations of the Borrower or any Subsidiary under Secured
Hedge Agreements pursuant to the Collateral Documents.

(c) Limitations on Loans, Advances, Investments and Acquisitions. Purchase, own,
invest in or otherwise acquire, directly or indirectly, any Equity Interests,
interests in any partnership or joint venture (including, without limitation,
the creation or capitalization of any Subsidiary), evidence of Debt or other
obligation or security, substantially all or a portion of the business or assets
of any other Person or any other investment or interest whatsoever in any other
Person, or make or permit to exist, directly or indirectly, any loans, advances
or extensions of credit to, or any investment in cash or by delivery of property
in, any Person except:

(i) investments (A) in Persons that are not Loan Parties in amounts not to
exceed (1) $15,000,000 in the aggregate if the Leverage Ratio based on the most
recent financial statements of the Borrower delivered pursuant to
Section 5.03(b) or (c), as applicable, is greater than or equal to 6.0:1.0, or
(2) $18,000,000 in the aggregate if the Leverage Ratio based on the most recent
financial statements of the Borrower delivered pursuant to Section 5.03(b) or
(c), as applicable, is less than 6.0:1.0, (B) in Loan Parties existing on the
Closing Date, (C) in Loan Parties formed or acquired after the Closing Date so
long as the Borrower and the Loan Parties comply with the applicable provisions
of Section 5.02(l) and (D) in the other loans, advances and investments
described on Schedule 5.02(c)(i) existing on the Closing Date;

(ii) investments in (A) marketable direct obligations issued or unconditionally
guaranteed by the United States or any agency thereof maturing within one
hundred twenty (120) days from the date of acquisition thereof, (B) commercial
paper maturing no more than one hundred twenty (120) days from the date of
creation thereof and currently

 

-57-



--------------------------------------------------------------------------------

having the highest rating obtainable from either S&P or Moody’s,
(C) certificates of deposit maturing no more than one hundred twenty (120) days
from the date of creation thereof issued by commercial banks incorporated under
the laws of the United States, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of “A” or
better by a nationally recognized rating agency, or (D) time deposits maturing
no more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each either having
membership in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder;

(iii) investments by the Borrower or any of its Subsidiaries in the form of
Permitted Acquisitions;

(iv) Hedge Agreements permitted pursuant to Section 5.02(a);

(v) purchases of assets in the ordinary course of business;

(vi) investments in the form of loans and advances to employees in the ordinary
course of business, which, in the aggregate, do not exceed at any time
$2,000,000;

(vii) intercompany Debt permitted pursuant to Section 5.02(a); and

(viii) other additional investments not otherwise permitted pursuant to this
Section not exceeding (x) $6,000,000 in the aggregate in any Fiscal Year prior
to the Completion of the Hotel Project or (y) $12,000,000 in the aggregate in
any Fiscal Year following the Completion of the Hotel Project.

(d) Limitations on Mergers and Liquidation. Merge, consolidate or enter into any
similar combination with any other Person or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution) except:

(i) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
Person) or with or into any Guarantor (provided that the Subsidiary Guarantor
shall be the continuing or surviving Person);

(ii) any Subsidiary may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or any
other Subsidiary (provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor);

(iii) any Subsidiary of the Borrower may wind up into the Borrower or any
Guarantor;

(iv) the Borrower or any Subsidiary of the Borrower may be merged into or
combined with any other Person in connection with, and according to the terms
of, a Permitted Acquisition.

 

-58-



--------------------------------------------------------------------------------

(e) Limitations on Asset Dispositions. Make any Asset Disposition (including,
without limitation, the sale of any receivables and leasehold interests and any
Sale-and-Leaseback Transaction or similar transaction) except:

(i) the sale of inventory in the ordinary course of business;

(ii) the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Borrower or any of its Subsidiaries (including without
limitation dispositions of slot machines);

(iii) the transfer of assets to the Borrower or any Guarantor pursuant to
Section 5.02(d)(iii);

(iv) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(v) the disposition of any Hedge Agreement;

(vi) additional Asset Dispositions not otherwise permitted pursuant to this
Section in an aggregate amount not to exceed $12,000,000 in any Fiscal Year; and

(vii) Asset Dispositions pursuant to any Sale-and-Leaseback Transaction
permitted pursuant to Section 5.02(r).

(f) Limitations on Dividends and Distributions. Declare or pay any dividends
upon any of its Equity Interests; purchase, redeem, retire or otherwise acquire,
directly or indirectly, any shares of its Equity Interests, or make any
distribution of cash, property or assets among the holders of shares of its
Equity Interests (each, a “Restricted Payment”), or make any change in its
capital structure which such change in its capital structure could reasonably be
expected to have a Material Adverse Effect; provided that:

(i) the Borrower or any Subsidiary may pay dividends in shares of its own Equity
Interests;

(ii) any Subsidiary may pay cash dividends to the Borrower;

(iii) the Borrower may pay the Dividend on or within five (5) Business Days of
the Closing Date in an amount not to exceed $187,500,000;

(iv) the Borrower or any of its Subsidiaries may make additional Restricted
Payments after Completion of the Hotel Project in an aggregate amount not
exceeding the Distribution Amount immediately prior to the time of the making of
such Restricted Payment; provided that (A) immediately prior to and after giving
effect to such Restricted Payment, the Leverage Ratio is less than or equal to
6.00 to 1.00 based on the most recent financial statements of the Borrower
delivered pursuant to Section 5.03(b) or (c), as applicable; and a (B) no
Default or Event of Default has occurred and is continuing or would result
therefrom; and

(v) additional Restricted Payments not to exceed $12,000,000 over the term of
this Agreement.

 

-59-



--------------------------------------------------------------------------------

(g) Limitations on Exchange and Issuance of Equity Interests. Issue, sell or
otherwise dispose of any class or series of Equity Interests that, by its terms
or by the terms of any security into which it is convertible or exchangeable,
is, or upon the happening of an event or passage of time would be,
(i) convertible or exchangeable into Debt or (ii) required to be redeemed or
repurchased, including at the option of the holder, in whole or in part, or has,
or upon the happening of an event or passage of time would have, a redemption or
similar payment due.

(h) Transactions with Affiliates. Directly or indirectly (i) make any loan or
advance to, or purchase or assume any note or other obligation to or from, any
of its officers, directors, shareholders or other Affiliates, or to or from any
member of the immediate family of any of its officers, directors, shareholders
or other Affiliates, or subcontract any operations to any of its Affiliates, or
(ii) enter into, or be a party to, any other transaction not described in clause
(i) above with any of its Affiliates other than:

(A) transactions permitted by Sections 5.02(c), (d), (f) and (g);

(B) transactions existing on the Closing Date and described on Schedule
5.02(h)(B);

(C) normal compensation and reimbursement of reasonable expenses of officers and
directors; and

(D) other transactions in the ordinary course of business on terms as favorable
as would be obtained by it on a comparable arm’s-length transaction with an
in-dependent, unrelated third party; provided that for all such transactions in
excess of $24,000,000, the Borrower shall deliver an opinion as to the fairness
to the Borrower or such Subsidiary of such transaction or series of related
transactions (other than Restricted Payments and cost reimbursements) from a
financial point of view issued by an independent accounting, appraisal or
investment banking firm of national standing or a comparable report,
certification or recommendation by an executive compensation consulting firm of
national standing, as applicable.

(i) Certain Accounting Changes; Organizational Documents. (i) Change its Fiscal
Year end, or make any change in its accounting treatment and reporting practices
except as required by GAAP or (ii) amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or amend, modify or change its bylaws (or other similar documents) in any manner
adverse in any respect to the rights or interests of the Lenders.

(j) Amendments; Payments and Prepayments of Subordinated Debt.

(i) Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Debt in any respect which would shorten
the maturity thereof, increase the principal amount thereof, increase the
interest rate thereof or alter the subordination provisions.

(ii) Cancel, forgive, make any payment or prepayment on, or redeem or acquire
for value (including, without limitation, (A) by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due and (B) at the maturity thereof), any Subordinated Debt.

 

-60-



--------------------------------------------------------------------------------

(k) [Reserved].

(l) Nature of Business. Alter the character or conduct of the business conducted
by the Borrower and its Subsidiaries as of the Closing Date.

(m) Impairment of Security Interests. Take or omit to take any action which
might or would have the result of materially impairing the security interests in
favor of the Administrative Agent or Collateral Agent with respect to the
Collateral or grant to any Person (other than the Administrative Agent or
Collateral Agent for the benefit of itself and the other Secured Parties
pursuant to the Security Documents) any interest whatsoever in the Collateral,
except for Permitted Liens and asset sales permitted under Section 5.02(e).

(n) Negative Pledge. Except as required by Gaming Authorities, enter into or
suffer to exist, or permit any of its Subsidiaries to enter into or suffer to
exist, any agreement prohibiting or conditioning the creation or assumption of
any Lien upon any of its property or assets except (i) in favor of the Secured
Parties or (ii) in connection with (A) any purchase money Debt permitted by
Section 5.02(a)(iii) solely to the extent that the agreement or instrument
governing such Debt prohibits a Lien on the property acquired with the proceeds
of such Debt, (B) any Capitalized Lease permitted by Section 5.02(a)(iv) solely
to the extent that such Capitalized Lease prohibits a Lien on the property
subject thereto, (C) any Debt outstanding on the date any Subsidiary of the
Borrower becomes such a Subsidiary (so long as such agreement was not entered
into solely in contemplation of such Subsidiary becoming a Subsidiary of the
Borrower), or (D) pursuant to the terms of any Surviving Debt.

(o) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions other than transactions engaged in the
ordinary course of business of the Borrower or any such Subsidiary, as the case
may be, and reasonably related to the Borrower’s and its Subsidiaries’ permitted
lines of business.

(p) Payment Restrictions Affecting Subsidiaries. Except as required by any
Gaming Authority, directly or indirectly, enter into or suffer to exist, or
permit any of its Subsidiaries to enter into or suffer to exist, any agreement
or arrangement limiting the ability of any of its Subsidiaries to declare or pay
dividends or other distributions in respect of its Equity Interests or repay or
prepay any Debt owed to, make loans or advances to, or otherwise transfer assets
to or invest in, the Borrower or any Subsidiary of the Borrower (whether through
a covenant restricting dividends, loans, asset transfers or investments, a
financial covenant or otherwise), except (i) the Loan Documents and (ii) any
agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower.

(q) Amendment, Etc., of Material Contracts. Except in the exercise of its
reasonable business judgment, cancel or terminate any Material Contract or
consent to or accept any cancellation or termination thereof, amend or otherwise
modify any Material Contract or give any consent, waiver or approval thereunder,
waive any default under or breach of any Material Contract, agree in any manner
to any other amendment, modification or change of any term or condition of any
Material Contract or take any other action in connection with any Material
Contract that would impair the value of the interest or rights of the Borrower
or any of its Subsidiaries thereunder or that would impair the interest or
rights of any Agent or any Lender, or permit any of its Subsidiaries to do any
of the foregoing.

 

-61-



--------------------------------------------------------------------------------

(r) Sales and Leasebacks. Enter into any arrangement with any Person (other than
Subsidiaries of the Borrower) providing for the leasing by the Borrower or any
Subsidiary of real or personal property that has been or is to be sold or
transferred by the Borrower or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary (any such arrangement, a “Sale-and-Leaseback Transaction”), except
for Sale-and-Leaseback Transactions not to exceed an aggregate fair market value
of $10,000,000 for all Sale-and-Leaseback transactions consummated pursuant to
this Section 5.02(r).

(s) Use of Proceeds. Use the proceeds of any Advance for any purpose other than
for purposes set forth in Section 2.14; or use any such proceeds (i) in a manner
which violates or results in a violation of any law or regulation, or (ii) to
purchase or carry any Margin Stock in violation of this Agreement or Regulation
U or to extend credit to others for that purpose.

(t) Designated Senior Debt. Designate any Debt other than the Debt in respect of
the Obligations under the Loan Documents as “Designated Senior Debt” (or any
comparable term) under any instrument, indenture, loan or credit or similar
agreement evidencing any Debt that is subordinated to the Obligations under the
Loan Documents.

(u) Construction of the Hotel Project:

(i) Fail to diligently pursue the Hotel Project to Completion in accordance with
the Project Plans, Project Budgets and Project Construction Schedules;

(ii) Fail to provide the Lenders’ Consultant with all reasonably requested
access to each Project’s construction site without unreasonable delay (including
any advance notice which is reasonable under the circumstances), and access to
the Project Plans, Project Budgets, Project Construction Schedules, all related
plans, Project Budgets, drawings, Project Construction Schedules, and other
related papers, including status reports and logs describing all executed
contracts and subcontracts to which Borrower or any of its Subsidiaries are
party for such work, and the then current lists of the names, addresses and
telephone numbers of each material contractor, material subcontractor and
material supplier with respect to such Project and the dollar value and amounts
paid with respect to the related contracts;

(iii) [Reserved].

(iv) Fail to maintain a full set of the current working drawings available for
review by the Lenders’ Consultant at the construction office for the Hotel
Project or at another location reasonably acceptable to the Lenders’ Consultant;

(v) Amend any Project Construction Schedule in any manner which would defer the
completion of any material construction benchmark set forth therein unless the
General Contractor and architect concur that such amendment will not cause
Borrower to fail to achieve Completion of that Project by the date which is
twenty-four (24) months from the start of construction or fail to provide the
Lenders’ Consultant, if requested, with a letter from the General Contractor and
architect to the Lenders’ Consultant indicating their concurrence that the
revised Project Construction Schedule is reasonable and feasible;

(vi) [Reserved].

 

-62-



--------------------------------------------------------------------------------

(vii) Fail to construct the Hotel Project in a good and workmanlike manner in
accordance with sound building practices and without material deviation from the
Project Plans, and comply in all material respects with all existing Applicable
Laws and requirements of all Governmental Authorities having jurisdiction over
the Hotel Project;

(viii) Fail to promptly pay prior to delinquency (subject to applicable
retentions) or otherwise discharge all Liens and other material claims for labor
done and materials and services furnished in connection with the construction of
the Hotel Project, except for Liens and other claims contested in good faith by
appropriate actions and without prejudice to the applicable Project Construction
Schedule except to the extent not prohibited hereby;

(ix) Fail to properly obtain as and when required, comply with and keep in
effect all material permits, licenses and approvals which are required to be
obtained from any Governmental Authority in order to construct and occupy the
Hotel Project as of the then current stage of construction;

(x) Fail to make the permits, licenses and approvals required by clause (i) of
this Section available for review by the Lenders’ Consultant and deliver copies
of all such permits, licenses and approvals to the Lenders’ Consultant promptly
following a written request therefor;

(xi) Fail to promptly notify the Lenders’ Consultant if Borrower or its
Subsidiaries pays $5,000,000 or more, in the aggregate, for any tangible
construction materials for any Project that are not located on the site of the
Hotel Project, or will not be delivered within 45 days after such payment
(describing such construction materials, the purchase price therefor and the
location thereof) and, if requested by the Lenders’ Consultant in writing
provide to the Lenders’ Consultant the written acknowledgment of the Person
having custody of such construction materials of the existence of the Lenders’
Consultant’s Lien on such construction materials and the right of the Lenders’
Consultant, as against such Person, to have access to and to remove such
construction materials (subject to the requirement of the payment of any
remaining purchase price for such materials);

(xii) Fail on or before the opening for business of the applicable Project, to
provide the Administrative Agent a Completion Certificate;

(xiii) [Reserved].

(xiv) Fail, as soon as practicable, but in any event not later than 180 days
after the Completion Date, to provide the Administrative Agent and Collateral
Agent with (i) an “as built” Survey of such Project as of the date of Completion
that (x) sets forth all recorded easements and licenses burdening the project
site as of Completion, (y) reflects no unpermitted encroachments onto that
property or onto adjoining real property, and (z) certifies the legal
description of the property subject to the related Mortgage in favor of the
Administrative Agent and Collateral Agent to be the same as that set forth in
the related title insurance policies and (ii) a bringdown endorsement to its
Title Policy covering the Hotel Project in favor of the Administrative Agent and
Collateral Agent for the benefit of the Secured Parties covering the estimated
fair market value of the applicable Mortgaged Property as of the Completion Date
(as reasonably determined in good faith by the Borrower not to exceed the
aggregate principal amount of the Facilities, and insuring the continuing first
priority Lien of the Mortgage (without a mechanics’ or materialmen’s Lien
exception) and the continued compliance of the Mortgaged Property with
applicable zoning and similar laws, in each case, in form and substance
satisfactory to the Administrative Agent, subject only to Permitted Liens and
encumbrances substantially similar to the exceptions shown on the existing
policies.

 

-63-



--------------------------------------------------------------------------------

(xv) Fail as soon as practicable, but in no event any later than 180 days after
the date of Completion, to have prepared and caused to be executed, delivered
and recorded such amendments to the Mortgages or other confirmatory documents
(including, without limitation, local counsel opinions) as may have been
reasonably requested by the Administrative Agent in order to protect or confirm
the Lien of each Mortgage on the Mortgaged Property affected by any Project, as
reflected in the final “as built” Survey delivered pursuant to this
Section 5.02(u)(xiv).

(xvi) [Reserved].

(xvii) The Borrower shall:

(A) agree that all material changes to Project Plans and Construction Contracts
which shall result in the Project Cost being (1) greater than 110% but less than
115% of the Project Cost shall be approved by the Administrative Agent or
(2) greater than or equal to 115% of the Project Cost shall be approved by the
Required Lenders;

(B) cooperate with the Lenders’ Consultant and grant access and visitation and
inspection rights to the Administrative Agent and the Lenders’ Consultant during
normal business hours in connection with any Additional Term Advance and in all
other matters; and

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, the
Borrower will furnish to the Agents and the Lender.

(a) Default Notice. As soon as possible and in any event within two days after
the Borrower’s knowledge of the occurrence of each Default or any event,
development or occurrence reasonably likely to have a Material Adverse Effect
continuing on the date of such statement, a statement of the Chief Financial
Officer of the Borrower setting forth details of such Default and the action
that the Borrower has taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein Consolidated
balance sheets of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and Consolidated and statements of income and a Consolidated statement of
cash flows of the Borrower and its Subsidiaries for such Fiscal Year, and the
annual internal operating statement, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP (except for the
annual internal operating statement) and, if applicable, containing disclosure
of the effect on the financial position or results of operations of any change
in the application of accounting principles and practices during the year in
each case (except for the annual internal operating statement) accompanied by an
opinion acceptable to the Administrative Agent of independent public accountants
of recognized national standing reasonably acceptable to the Administrative
Agent (without a “going concern” or like qualification or exception and without
any qualification or exception to the scope of such audit) to the effect that
such Consolidated and consolidating financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in

 

-64-



--------------------------------------------------------------------------------

accordance with GAAP consistently applied, together with (i) a certificate of
such accounting firm to the Lenders stating that in the course of the regular
audit of the business of the Borrower and its Subsidiaries, which audit was
conducted by such accounting firm in accordance with generally accepted auditing
standards, such accounting firm has obtained no knowledge that an Event of
Default has occurred and is continuing, or if, in the opinion of such accounting
firm, an Event of Default has occurred and is continuing, a statement as to the
nature thereof, (ii) a Compliance Certificate from the Borrower to the
Administrative Agent of the computations used in determining, as of the end of
such Fiscal Year, compliance with the covenants contained in Section 5.04,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 5.04, a description of such changes and the related effect on such
financial statements and (iii) (A) a certificate of a Financial Officer of the
Borrower stating that no Event of Default has occurred and is continuing or, if
an Event of Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Borrower has taken and proposes to take with
respect thereto and (B) a schedule in form satisfactory to the Administrative
Agent of the computations used in determining, as of the end of such Fiscal
Year, compliance with the covenants contained in Section 5.04.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal quarter and ending with the end of
such fiscal quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such quarter, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP,
setting forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year end audit adjustments) by the
Chief Financial Officer of the Borrower as having been prepared in accordance
with GAAP, together with (i) a certificate of said officer stating that no Event
of Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and (ii) a
Compliance Certificate of the computations used by the Borrower in determining
compliance with the covenants contained in Section 5.04, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.04, a description of such changes and the related
effect on such financial statements.

(d) Annual Budgets. As soon as available and in any event no later than the end
of each Fiscal Year, updated budgets for the following Fiscal Year prepared by
management of the Borrower, in form satisfactory to the Administrative Agent, of
balance sheets, income statements and cash flow statements.

(e) Litigation. Promptly after the commencement thereof, notice of all material
actions, suits, investigations, litigation and proceedings before any
Governmental Authority affecting the Borrower or any of its Subsidiaries of the
type described in Section 4.01(dd).

 

-65-



--------------------------------------------------------------------------------

(f) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that the Borrower or any
of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that the Borrower
or any of its Subsidiaries files with the Securities and Exchange Commission or
any governmental authority that may be substituted therefor, or with any
national securities exchange.

(g) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of the Borrower
or any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 5.03.

(h) Agreement Notices. Promptly upon receipt thereof, copies of all notices,
requests and other documents received by the Borrower or any of its Subsidiaries
under or pursuant to any Material Contract or instrument, indenture, loan or
credit or similar agreement regarding or related to any breach or default by any
party thereto or any other event that would materially impair the value of the
interests or the rights of the Borrower or any of its Subsidiaries or otherwise
have a Material Adverse Effect and copies of any amendment, modification or
waiver of any provision of any Material Contract or instrument, indenture, loan
or credit or similar agreement and, from time to time upon request by the
Administrative Agent, such information and reports regarding the Material
Contracts and such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request.

(i) Gaming Information. As soon as practicable and in any event within 10 days
after the receipt by the Borrower or any Subsidiary from any Gaming Authority or
other Governmental Authority having jurisdiction over the operations of the
Borrower or any Subsidiary or filing or receipt thereof by the Borrower or any
Guarantor, (A) copies of any order or notice of such Gaming Authority or such
other governmental authority or court of competent jurisdiction which designates
any material Gaming License or other material franchise, permit or other
governmental operating authorization of the Borrower or any Subsidiary, or any
application therefor, for a hearing or which refuses renewal or extension of, or
revokes or suspends the authority of the Borrower or any Subsidiary to
construct, own, manage or operate a casino (or portion thereof) and (B) a copy
of any material citation, notice of violation or order to show cause issued by
any Gaming Authority or other governmental authority or any material complaint
filed by any Gaming Authority or other governmental authority which is available
to the Borrower or any Subsidiary.

(j) ERISA.

(i) ERISA Events and ERISA Reports. (A) Promptly and in any event within 10 days
after any Loan Party or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred, a statement of the Chief Financial Officer of the
Borrower describing such ERISA Event and the action, if any, that such Loan
Party or such ERISA Affiliate has taken and proposes to take with respect
thereto and (B) on the date any records, documents or other information must be
furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information.

(ii) Plan Terminations. Promptly and in any event within five Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan.

 

-66-



--------------------------------------------------------------------------------

(iii) Plan Annual Reports. Upon the reasonable request of the Administrative
Agent or any Lender, copies of each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) with respect to each Plan.

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

(k) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
the Borrower or any of its Subsidiaries with any Environmental Law or
Environmental Permit that would (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any material real property to be subject to any
material restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

(l) [Reserved].

(m) Insurance. As soon as available and in any event within 30 days after the
end of each Fiscal Year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for the Borrower and its Subsidiaries and
containing such additional information as any Agent, or any Lender through the
Administrative Agent, may reasonably specify.

(n) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance or properties of the Borrower
or any of its Subsidiaries as any Agent, or any Lender through the
Administrative Agent, may from time to time reasonably request.

SECTION 5.04. Financial Covenants. Until all of the Obligations have been paid
and satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner set forth in Section 8.01, the Borrower and its
Subsidiaries on a Consolidated basis will not as of any fiscal quarter end,
permit the Leverage Ratio to be greater than the corresponding ratio set forth
below:

 

-67-



--------------------------------------------------------------------------------

Period

  

Leverage Covenant

From the Closing Date

through September 30, 2010

   8.25 to 1.00

From October 1, 2010

through December 31, 2010

   7.25 to 1.00

From January 1, 2011

through March 31, 2011

   7.00 to 1.00

From April 1, 2011

through June 30, 2011

   6.75 to 1.00

From July 1, 2011

through September 30, 2011

   6.50 to 1.00

From October 1, 2011

through December 31, 2011

   6.25 to 1.00

From January 1, 2012

through the Termination Date

   6.00 to 1.00

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within three days
after the same shall become due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(d), (e), (h), (i), (l) or (s), 5.02,
5.03 or 5.04; or

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to the Borrower by any Agent
or any Lender; or

(e) the Borrower or any of its Subsidiaries shall fail to pay any principal of,
premium or interest on or any other amount payable in respect of any Debt of the
Borrower or such Subsidiary (as the case may be) that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $6,000,000 either individually or in the aggregate for the Borrower and
all such Subsidiaries (but excluding Debt outstanding hereunder), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if

 

-68-



--------------------------------------------------------------------------------

any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

(f) (i) a payment “Event of Default” (as defined in the First Lien Loan
Documents) shall have occurred and be continuing under the First Lien Credit
Agreement and such “Event of Default” has not been cured within 90 days; or
(ii) the obligations under the First Lien Credit Agreement have been
accelerated; or

(g) (i) any judgments or orders, either individually or in the aggregate, for
the payment of money in excess of $6,000,000 shall be rendered against any Loan
Party or any of its Subsidiaries and either (A) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (B) there
shall be any period of 20 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that any such judgment or order shall not give
rise to an Event of Default under this Section 6.01(g) if and for so long as
(x) the amount of such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the insurer, which shall be rated
at least “A” by A.M. Best Company, covering full payment thereof (subject to
customary deductibles and self-insurance retentions) and (y) such insurer has
been notified, and has not disputed the claim made for payment, of the amount of
such judgment or order or (ii) the Borrower and its Subsidiaries shall have
(claims asserted against it that have not been satisfied for expenditures) at
least $6,000,000 in respect of Environmental Actions so long as such
Environmental Action is being contested in good faith; or

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that would be reasonably likely to have a Material
Adverse Effect, and there shall be any period of 20 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(l) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party to it, or any such Loan Party shall so state
in writing; or

(j) any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(l) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in the Collateral purported to be covered thereby (or any
Loan Party shall so assert or shall take any action to discontinue or to assert
the invalidity or unenforceability thereof); or

(k) a Change of Control shall occur; or

(l) an “Event of Default” (as defined in any Mortgage) shall have occurred and
be continuing; or

 

-69-



--------------------------------------------------------------------------------

(m) a default giving rise to the right of a Hedge Bank to immediately terminate
a Secured Hedge Agreement shall have occurred and be continuing for a period of
30 days at a time when an amount exceeding $6,000,000 would be owing by a Loan
Party thereunder; or

(n) any ERISA Event shall have occurred and be continuing for a period of 30
days with respect to a Plan and the sum (determined as of the date of occurrence
of such ERISA Event) of the Insufficiency of such Plan and the Insufficiency of
any and all other Plans with respect to which an ERISA Event shall have occurred
and then exist (or the liability of the Loan Parties and the ERISA Affiliates
related to such ERISA Event) exceeds $6,000,000; or

(o) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $6,000,000, and such Withdrawal Liability shall have
occurred and be continuing for 30 days; or

(p) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $6,000,000, and
such notification shall have occurred and be continuing for a period of 30 days;
or

(q) any default by any Loan Party under any Material Contract shall have
occurred and be continuing for 30 days, the effect of which would be reasonably
likely to have a Material Adverse Effect; or

(r) any of the Obligations for any reason shall cease to be “Senior Debt” (or
any comparable term) or “Designated Senior Debt” (or any comparable term) under,
and as defined in, any instrument, indenture, loan or credit or similar
agreement evidencing any Debt that is subordinated to the Obligations; or

(s) the Borrower or any Subsidiary thereof shall (i) commence a voluntary case
under the federal bankruptcy laws (as now or hereafter in effect), (ii) file a
petition seeking to take advantage of any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or composition
for adjustment of debts, (iii) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
such bankruptcy laws or other laws, (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of a
substantial part of its property, domestic or foreign, (v) admit in writing its
inability to pay its debts as they become due, (vi) make a general assignment
for the benefit of creditors, or (vii) take any corporate action for the purpose
of authorizing any of the foregoing; or

(t) a case or other proceeding shall be commenced against the Borrower or any
Loan Party in any court of competent jurisdiction seeking (i) relief under the
federal bankruptcy laws

 

-70-



--------------------------------------------------------------------------------

(as now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Borrower or any Loan Party or for all or any substantial part
of their respective assets, domestic or foreign, and such case or proceeding
shall continue without dismissal or stay for a period of ninety (90) consecutive
days, or an order granting the relief requested in such case or proceeding
(including, but not limited to, an order for relief under such federal
bankruptcy laws) shall be entered; or

(u) if the Borrower or any of its Subsidiaries fails to keep in full force and
effect, suffers the termination, revocation, forfeiture, nonrenewal or
suspension of, or suffers a material adverse amendment, condition or limitation
to, any Gaming License, finding of suitability or other approval or
authorization required to enable Borrower or Subsidiary to own, operate, or
otherwise conduct or manage any gaming activities where Borrower or any of its
Subsidiaries conduct such business for seven consecutive calendar days; or

(v) the subordination provisions of any Subordinated Debt cease to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of such subordination provisions;

(w) the Hotel Project has not reached Completion and is not operating by
June 30, 2010, subject to delay caused by any Force Majeure; provided that ,
with respect to any such failure, such failure shall only constitute and Event
of Default under this Section 6.01(w), if the Hotel Project has commenced;

(x) any event of default that remains uncured after notice thereof or the
acceleration of debt under the $4 million promissory note owing by LGE, Inc. to
K&F Limited Partnership; or

(y) the failure of the Parent to cause one of its unrestricted subsidiaries to
make a Parent Qualified Contribution pursuant to Section 6.04 and such failure
shall continue for 30 days.

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare all or any portion of the Commitments of each Lender and the obligation
of each Lender to make Borrowings to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare all or any portion of
the Advances, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon all or such portion, as applicable, of the Advances, all such interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Law, (x) the Commitments of each Lender and the obligation
of each Lender to make Advances shall automatically be terminated and (y) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.

SECTION 6.02. [Reserved].

SECTION 6.03. Borrower’s Right to Cure. Notwithstanding anything to the contrary
contained in Section 6.01, in the event that the Borrower fails to comply with
the requirement of any Financial

 

-71-



--------------------------------------------------------------------------------

Performance Covenant, until the expiration of the fifth Business Day subsequent
to the date on which financial statements with respect to the fiscal period for
which such Financial Performance Covenant is being measured are required to be
delivered pursuant to Section 5.03, the Borrower has the right to receive Parent
Qualified Contributions in cash (the “Cure Right”), and upon the receipt by the
Borrower of cash from such Parent Qualified Contributions (such amount of cash
being referred to as the “Cure Amount”) pursuant to such Cure Right, such
Financial Performance Covenants shall be recalculated giving effect to the
following pro forma adjustments:

(1) Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of a Default or Event of Default under the Financial
Performance Covenants with respect to any period of four consecutive fiscal
quarters that includes the fiscal quarter for which the Cure Right was exercised
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount; and

(2) if, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of all Financial Performance
Covenants (including for purposes of Section 3.02, 3.03 or 3.04), the Borrower
shall be deemed to have satisfied the requirements of the Financial Performance
Covenants as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or default of the Financial Performance Covenants that had
occurred shall be deemed cured for the purposes of this Agreement.

Notwithstanding anything herein to the contrary, the Cure Amount during the term
of this Agreement shall not exceed an aggregate amount of $20,000,000; provided
that (i) in each four fiscal quarter period following the six month anniversary
of Completion there shall be a period of at least two fiscal quarters in which
no Cure Right is made, (ii) the Cure Amount shall be no greater than the amount
required to cause the Borrower to be in compliance with such Financial
Performance Covenant, and (iii) no part of the Cure Amount shall be used in
determining the Distribution Amount or to make a Restricted Payment.

SECTION 6.04. Parent Capital Contribution. Notwithstanding anything to the
contrary contained in this Article VI, if at any time prior to and through
December 31, 2009, the Leverage Ratio is greater than 7.00:1.00 based on the
most recent financial statements of the Borrower delivered pursuant to
Section 5.03(b) or (c), as applicable, then, within 10 Business Days of the date
of such delivery, Parent shall cause an appropriately funded unrestricted
subsidiary of Parent to make a Parent Qualified Contribution to the Borrower
equal to an amount (up to $25,000,000) that shall cause the Leverage Ratio,
after giving effect to the Parent Qualified Contribution as an increase in
Consolidated EBITDA, to be less than 7.00:1.00; provided that in no event shall
any such Parent Qualified Contributions made hereunder be applied toward any
Cure Amount or be used to make a Restricted Payment or in the calculation of
Distribution Amount or for any other purposes under this Agreement. Once Parent
Qualified Contributions in the aggregate amount of $25,000,000 have been made
pursuant to this Section 6.04, no further Parent Qualified Contributions shall
be required under this Section 6.04.

 

-72-



--------------------------------------------------------------------------------

ARTICLE VII

THE AGENTS, ETC.

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to such Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), no Agent shall be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders, and such instructions
shall be binding upon all Lenders and all holders of Notes; provided, however,
that no Agent shall be required to take any action that exposes such Agent to
personal liability or that is contrary to this Agreement or applicable law. Each
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Borrower pursuant to the terms of this Agreement.

SECTION 7.02. Agents’ Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with the Loan Documents, except
for its or their own gross negligence or willful misconduct. Without limitation
of the generality of the foregoing, each Agent: (a) may treat the payee of any
Note as the holder thereof until Wachovia receives and accepts an Assignment and
Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 8.07;
(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

SECTION 7.03. Wachovia and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, if any, Wachovia shall have the
same rights and powers under the Loan Documents as any other Lender and may
exercise the same as though it were not an Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wachovia in its
individual capacity. Wachovia and its affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any of its Subsidiaries and any Person that may do business with or own
securities of any Loan Party or any such Subsidiary, all as if Wachovia was not
an Agent and without any duty to account therefor to the Lenders. No Agent shall
have any duty to disclose any information obtained or received by it or any of
its Affiliates relating to any Loan Party or any of its Subsidiaries to the
extent such information was obtained or received in any capacity other than as
such Agent.

 

-73-



--------------------------------------------------------------------------------

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 7.05. Indemnification.

(a) Each Lender severally agrees to indemnify each Agent (to the extent not
promptly reimbursed by the Borrower) from and against such Lender’s ratable
share (determined as provided below) of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against such Agent in any way relating to or arising out of the
Loan Documents or any action taken or omitted by such Agent under the Loan
Documents (collectively, the “Indemnified Costs”); provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender agrees to reimburse each Agent promptly
upon demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person.

(b) [Reserved].

(c) For purposes of this Section 7.05, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to the aggregate
principal amount of the Advances outstanding at such time and owing to the
respective Lenders. The failure of any Lender to reimburse any Agent promptly
upon demand for its ratable share of any amount required to be paid by the
Lenders to such Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse such Agent for its ratable share of such
amount, but no Lender shall be responsible for the failure of any other Lender
to reimburse such Agent for such other Lender’s ratable share of such amount.
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 7.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

SECTION 7.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders, after consultation with the Borrower, shall
have the right to appoint a successor Agent having a combined capital and
surplus of at least $500,000,000. If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation, then
the retiring Agent may, after consultation with the Borrower, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States or of any State thereof and having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent and, in the case of a
successor Collateral Agent, upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such

 

-74-



--------------------------------------------------------------------------------

other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents, such successor
Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents. If
within 45 days after written notice is given of the retiring Agent’s resignation
under this Section 7.06 no successor Agent shall have been appointed and shall
have accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation shall become effective, (b) the retiring Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents and (c) the
Required Lenders shall thereafter perform all duties of the retiring Agent under
the Loan Documents until such time, if any, as the Required Lenders appoint a
successor Agent as provided above. After any retiring Agent’s resignation
hereunder as Agent shall have become effective, the provisions of this Article
VII shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.

SECTION 7.07. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Letters of Credit Agreement and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.07, 2.08(b) and 8.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 8.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 7.08. Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full

 

-75-



--------------------------------------------------------------------------------

of all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) subject to Section 8.01, if approved, authorized
or ratified in writing by the Required Lenders; and

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 7.08.

SECTION 7.09. Other Agents, Etc. None of the Lenders or other Persons identified
on the facing page or signature pages of this Agreement as a “syndication
agent”, “documentation agent”, “bookrunner”, “joint bookrunner”, “arranger” or
“joint lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than to the extent expressly
set forth herein and, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lender or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

SECTION 7.10. Appointment of Supplemental Collateral Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Collateral Agent
deems that by reason of any present or future law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Collateral Agent
appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Collateral Agent” and collectively as “Supplemental
Collateral Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Collateral
Agent with respect to any Collateral, (i) each and every right, power, privilege
or duty expressed or intended by this Agreement or any of the other Loan
Documents to be exercised by or vested in or conveyed to the Collateral Agent
with respect to such Collateral shall be exercisable by and vest in such
Supplemental Collateral Agent to the extent, and only to the extent, necessary
to enable such Supplemental Collateral Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Collateral Agent shall run to and be enforceable by either the
Collateral Agent or such Supplemental Collateral Agent, and (ii) the provisions
of this Article and of Section 8.04 that refer to the Collateral Agent shall
inure to the benefit of such Supplemental Collateral Agent and all references
therein to the Collateral Agent shall be deemed to be references to the
Collateral Agent and/or such Supplemental Collateral Agent, as the context may
require.

 

-76-



--------------------------------------------------------------------------------

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Collateral Agent for more
fully and certainly vesting in and confirming to him or it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent. In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document, nor consent to any departure
by the Borrower or any other Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
(or by the Administrative Agent on their behalf upon its receipt of the consent
thereof) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Article VI) without the written consent of such Lender;

(b) postpone any date scheduled for or the amount of any scheduled payment of
principal or interest under Section 2.04 or 2.07, or any date fixed by the
Administrative Agent for the payment of fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Advance, or any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Margin that would result in a reduction of any interest rate on any
Advance or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Interest” or to waive any obligation of the Borrower to pay interest at the
Default Interest or (ii) to amend any financial covenant hereunder (or any
defined term used therein) for purposes other than to reduce the rate of
interest on any Advance or to reduce any fee payable hereunder;

(d) [reserved];

(e) change any provision of this Section 8.01 without the written consent of
each Lender, or change (i) the definition of (A) “Required Lenders” without the
written consent of each Lender, or (B) “Secured Obligations” without the written
consent of each Hedge Bank or (ii) any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

-77-



--------------------------------------------------------------------------------

(f) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender
(except for the release of Collateral pursuant to Section 8.11);

(g) release any material Guarantor (except pursuant to the provisions hereof)
from the applicable Guaranty, without the written consent of each Lender;

(h) as to any Facility, impose any greater restriction on the ability of any
Lender under such Facility to assign any of its rights or obligations hereunder
without the written consent of Lenders having more than 50% of the sum of
(i) the unused portion, if any, of the Commitments under such Facility plus
(ii) the total outstanding amount of the Commitments under such Facility, in
each case, at such time then in effect;

(i) [reserved];

(j) [reserved];

(k) change the description set forth in Section 2.06(b)(i) (or any related
definition set forth in Section 1.01) of any event giving rise to a required
prepayment under such Section without the consent of the Required Revolving
Lenders and the Required Term Lenders;

and provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document and (ii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

SECTION 8.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including fax or e-mail communication) and
mailed, telegraphed, telecopied, telexed or delivered, if to the Borrower, at
its address at 1510 West Loop South, Houston, Texas 77027, Attention: General
Counsel and Chief Financial Officer; if to any Lender, at its Domestic Lending
Office specified opposite its name on Schedule I hereto; if to any other Lender,
at its Domestic Lending Office specified in the Assignment and Acceptance
pursuant to which it became a Lender; if to the Administrative Agent or the
Collateral Agent, at its address at 201 South College Street, Charlotte Plaza
8th Floor, Charlotte, North Carolina 28288, Attention: Agency Services and 301
South College Street, NC5562, Charlotte, North Carolina 28288, Attention: Mark
Felker; or, as to any party, at such other address as shall be designated by
such party in a written notice to the other parties. All such notices and other
communications shall, when mailed, faxed or e-mailed, be effective when
deposited in the mails, transmitted by fax or e-mail, except that notices and
communications to any Agent pursuant to Article II, III or VII shall not be
effective until received by such Agent. Delivery by fax of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Agreement or the Notes or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof. Electronic mail and Internet and intranet websites may be
used by the Administrative Agent and/or the Agents to distribute communications,
such as financial statements and other information as provided in Section 5.03,
and to distribute Loan Documents for execution by the parties thereto, and the
Administrative Agent and the Agents shall not be responsible for any losses,
costs, expenses and liabilities that may arise by reason of the use thereof,
except for their own gross negligence or willful misconduct. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices) purportedly given by or on behalf of the Borrower
even if (a) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by

 

-78-



--------------------------------------------------------------------------------

any form of notice specified herein, or (b) the terms thereof, as understood by
the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in accordance with this
Agreement, other than, with respect to any Agent or Lender, the losses, costs,
expenses and liabilities that result from the gross negligence or willful
misconduct of such Agent or Lender. All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 8.03. No Waiver; Remedies; Entire Agreement. No failure on the part of
any Lender or any Agent to exercise, and no delay in exercising, any right
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law. This Agreement and the other Loan Documents constitute the
entire agreement of the parties with respect hereto.

SECTION 8.04. Costs and Expenses.

(a) The Borrower and any other Loan Parties, jointly and severally, shall pay on
demand (and whether or not the Closing Date occurs) (i) all reasonable
out-of-pocket costs and expenses of each Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of,
or any consent or waiver under, the Loan Documents (including, without
limitation, (A) all due diligence, collateral review, arrangement, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses, (B) the costs and Expenses of
the Lenders’ Consultant and (C) the reasonable fees and expenses of counsel for
the Administrative Agent and the Collateral Agent with respect thereto, with
respect to advising the Administrative Agent and the Collateral Agent as to its
rights and responsibilities, or the perfection, protection, interpretation or
preservation of rights or interests, under the Loan Documents, with respect to
negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all out-of-pocket costs and expenses of
each Agent and each Lender in connection with the enforcement of the Loan
Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent and each Lender with respect thereto). The Borrower
further agrees to pay any stamp or other taxes that may be payable in connection
with the execution or delivery of any Loan Document.

(b) The Borrower shall indemnify, defend and save and hold harmless each Agent,
each Lender and each of their Affiliates and their respective officers,
directors, trustees, employees, (each, an “Indemnified Party”) from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable out-of-pocket fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) the Facilities, the actual or proposed use of the proceeds of the Advances
or the Letters of Credit, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability

 

-79-



--------------------------------------------------------------------------------

or expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct or actions taken in bad faith. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 8.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated.

(c) Each Loan Party also agrees that, without the prior written consent of the
Administrative Agent (not to be unreasonably withheld), neither it nor any of
its Affiliates will settle, compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding in respect of which
indemnification has been or could be sought under the indemnification provisions
hereof (whether or not any Indemnified Party is an actual or potential party to
such claim, action or proceeding), unless such settlement, compromise or consent
(i) includes a full and unconditional written release of each Indemnified Party
from all liability arising out of such claim, action or proceeding and (ii) does
not include any statement as to or an admission of fault, culpability or failure
to act by or on behalf of any Indemnified Party. In the event that an
Indemnified Party is requested or required to appear as a witness in any action
brought by or on behalf of or against any Loan Party or any of its Subsidiaries
or Affiliates in which such Indemnified Party is not named as a defendant, such
Loan Party agrees to reimburse such Indemnified Party for all reasonable
out-of-pocket expenses incurred by it in connection with such Indemnified
Party’s appearing and preparing to appear as such a witness, including, without
limitation, the reasonable fees and expenses of its legal counsel. Each Loan
Party also agrees not to assert any claim against any Agent, any Lender or any
of their Affiliates, or any of their respective officers, directors, employees,
agents and advisors, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Facilities, the actual or proposed use of the proceeds of the Advances or the
Letters of Credit, the Transaction Documents or any of the transactions
contemplated by the Transaction Documents.

(d) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d), acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 2.10, or if the Borrower fails to make any payment or
prepayment of an Advance for which a notice of prepayment has been given or that
is otherwise required to be made, whether pursuant to Section 2.04, 2.06 or 6.01
or otherwise, the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses that it may reasonably incur as a
result of such payment or Conversion or such failure to pay or prepay, as the
case may be, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

(e) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.

 

-80-



--------------------------------------------------------------------------------

(f) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.10 and 2.12 and this Section 8.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents; provided, however, that any
Lender requesting payment under such sections must make demand therefore within
180 days of its knowledge of such required payment.

SECTION 8.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01 or otherwise with the consent of the Required
Lenders, each Agent and each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and otherwise apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Debt at any time owing by such Agent, such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the Obligations
of the Borrower now or hereafter existing under the Loan Documents, irrespective
of whether such Agent or such Lender shall have made any demand under this
Agreement or such Note or Notes and although such Obligations may be unmatured.
Each Agent and each Lender agrees immediately to notify the Borrower after any
such set-off and application; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Agent and each Lender and their respective Affiliates under this Section
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Agent, such Lender and their respective
Affiliates may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Lender that such Lender has executed it
and thereafter shall be binding upon and inure to the benefit of the Borrower,
each Agent and each Lender and their respective successors and assigns, except
that the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of all the Lenders.

SECTION 8.07. Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

-81-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Advances at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000, unless (A) such assignment is made to an existing Lender, to an
Affiliate thereof, or (with respect to any Term Advance) to an Approved Fund, in
which case no minimum amount shall apply, or (B) each of the Administrative
Agent and, (1) so long as no Default or Event of Default has occurred and is
continuing, and (2) after sixty (60) days following the Closing Date, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided that the Borrower shall be deemed to have given its
consent five (5) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth (5th) Business
Day provided that simultaneous assignments to or by Approved Funds shall be
aggregated for this purpose;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned;

(iii) [reserved]; and

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.10, 2.12 and 7.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders,

 

-82-



--------------------------------------------------------------------------------

and the Commitments of, and principal amounts of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 8.01 that directly affects such Participant. Subject to paragraph (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10, 2.12 and 7.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.04(f) as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10(f) as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.10 and 2.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.12 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.12 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 8.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
fax of an executed counterpart of a signature page to this Agreement shall be
effective as delivery of an original executed counterpart of this Agreement.

SECTION 8.09. [Reserved].

 

-83-



--------------------------------------------------------------------------------

SECTION 8.10. Confidentiality. Neither any Agent nor any Lender shall disclose
any Confidential Information to any Person without the consent of the Borrower,
other than (a) to such Agent’s or such Lender’s Affiliates and their officers,
directors, employees, agents and advisors and to any pledgees under
Section 8.07(f) and to actual or prospective Eligible Assignees and
participants, and then only on a confidential basis, (b) as required by any law,
rule or regulation or judicial process, (c) as requested or required by any
state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any similar organization or
quasi-regulatory authority) regulating such Lender, (d) to any rating agency
when required by it, provided that, prior to any such disclosure, such rating
agency shall undertake to preserve the confidentiality of any Confidential
Information relating to the Loan Parties received by it from such Lender, (e) in
connection with any litigation or proceeding to which such Agent or such Lender
or any of its Affiliates may be a party or (f) in connection with the exercise
of any right or remedy under this Agreement or any other Loan Document.

SECTION 8.11. Release of Collateral, Etc. Upon the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents. The Administrative Agent on
behalf of the Lenders will release any Guarantor from its obligations under the
Guaranty if such Guarantor ceases to be a Subsidiary as a result of a
transaction permitted under this Agreement and will, at the Borrower’s expense,
execute and deliver to such Guarantor such documents as such Guarantor may
reasonably request to evidence such release.

SECTION 8.12. Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act. The Borrower shall, and shall
cause each of its Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lenders in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.

SECTION 8.13. Gaming Authorities. The Administrative Agent and each of the
Lenders agree to cooperate with all Gaming Authorities in connection with the
administration of their regulatory jurisdiction over the Administrative Agent,
each of the Lenders, and the Borrower and its Subsidiaries, including the
provision of such documents or other information as may be requested by any such
Gaming Authority relating to Borrower or any of its Subsidiaries or to the Loan
Documents. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 8.14. [Intentionally Omitted].

SECTION 8.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and each other
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with

 

-84-



--------------------------------------------------------------------------------

any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower, the
other Loan Parties and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lead Arranger, on the other hand, and the Borrower
and the other Loan Parties are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and the Lead
Arranger are and have been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for any of the Borrower, any other Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent nor the Lead Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of any Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent of the Lead Arranger has
advised or is currently advising any of the Borrower, the other Loan Parties or
their respective Affiliates on other matters) and neither the Administrative
Agent nor the Lead Arranger has any obligation to any of the Borrower, the other
Loan Parties or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent, the Lead Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor the
Lead Arranger has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Administrative Agent
and the Lead Arranger have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower and each other Loan Party
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. The Borrower and each other Loan Party hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and the Lead Arranger with respect to
any breach or alleged breach of agency or fiduciary duty.

SECTION 8.16. Jurisdiction, Etc.

(a) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK
STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK
CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
TO WHICH IT IS A PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY JURISDICTION.

 

-85-



--------------------------------------------------------------------------------

(b) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

SECTION 8.17. GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 8.18. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE GUARANTORS, THE
AGENTS AND THE LENDERS IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

[Remainder of Page Intentionally Left Blank]

 

-86-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GOLDEN NUGGET, INC. By:  

 

Title:  

GOLDEN NUGGET, INC.

SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written for the sole purpose of acknowledging and agreeing to the terms of
Section 6.04 hereof.

 

LANDRY’S RESTAURANTS, INC. By:  

 

Title:  

GOLDEN NUGGET, INC.

SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

    as Administrative Agent, Collateral Agent and

    Lender

By:  

 

Title:  

GOLDEN NUGGET, INC.

SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as Syndication Agent

By:  

 

Title:  

GOLDEN NUGGET, INC.

SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lenders [NAME OF LENDER] By:  

 

Title:  

GOLDEN NUGGET, INC.

SECOND LIEN CREDIT AGREEMENT